Exhibit 10.1

Execution Version

 

 

Published CUSIP Number:             

CREDIT AGREEMENT

Dated as of February 11, 2011

among

KRATON POLYMERS LLC,

as Borrower,

KRATON PERFORMANCE POLYMERS, INC.,

as Guarantor,

CERTAIN SUBSIDIARIES OF KRATON POLYMERS LLC IDENTIFIED HEREIN,

as additional Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

THE OTHER LENDERS PARTY HERETO

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents,

and

MACQUARIE CAPITAL (USA) INC.,

as Documentation Agent

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.

and

MACQUARIE CAPITAL (USA) INC.

as Joint-Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      31   

1.03

   Accounting Terms      31   

1.04

   Rounding      32   

1.05

   References to Agreements and Laws      32   

1.06

   Times of Day      32   

1.07

   Letter of Credit Amounts      33   

1.08

   Exchange Rates; Currency Equivalents.      33   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     33   

2.01

   Revolving Loans and Term Loans      33   

2.02

   Borrowings, Conversions and Continuations of Loans      37   

2.03

   Letters of Credit      39   

2.04

   Swing Line Loans      47   

2.05

   Prepayments      49   

2.06

   Termination or Reduction of Aggregate Revolving Committed Amount      52   

2.07

   Repayment of Loans      52   

2.08

   Interest      53   

2.09

   Fees      53   

2.10

   Computation of Interest and Fees      54   

2.11

   Evidence of Debt      55   

2.12

   Payments Generally; Administrative Agent’s Clawback      55   

2.13

   Sharing of Payments      57   

2.14

   Defaulting Lenders      57   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     59   

3.01

   Taxes      59   

3.02

   Illegality      62   

3.03

   Inability to Determine Rates      62   

3.04

   Increased Costs      63   

3.05

   Compensation for Losses      64   

3.06

   Mitigation Obligations; Replacement of Lenders      65   

3.07

   Survival      65   

ARTICLE IV. GUARANTY

     65   

4.01

   The Guaranty      65   

4.02

   Obligations Unconditional      66   

4.03

   Reinstatement      67   

4.04

   Certain Additional Waivers      67   

4.05

   Remedies      67   

4.06

   Rights of Contribution      68   

4.07

   Guarantee of Payment; Continuing Guarantee      68   

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     68   

5.01

   Conditions of Initial Credit Extension      68   

5.02

   Conditions to all Credit Extensions      71   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     71   

6.01

   Existence, Qualification and Power      71   

6.02

   Authorization; No Contravention      71   

6.03

   Governmental Authorization; Other Consents      72   

 

i



--------------------------------------------------------------------------------

6.04

   Binding Effect      72   

6.05

   Financial Statements; No Material Adverse Effect      72   

6.06

   Litigation.      73   

6.07

   No Default      73   

6.08

   Ownership of Property; Liens      73   

6.09

   Environmental Compliance      73   

6.10

   Insurance      74   

6.11

   Taxes      74   

6.12

   ERISA Compliance      75   

6.13

   Subsidiaries      75   

6.14

   Margin Regulations; Investment Company Act      76   

6.15

   Disclosure      76   

6.16

   Compliance with Laws; OFAC; PATRIOT Act, Etc      76   

6.17

   Intellectual Property; Licenses, Etc      77   

6.18

   Solvency      77   

6.19

   Perfection of Security Interests in the Collateral      77   

6.20

   Business Locations      78   

6.21

   Labor Matters      78   

6.22

   Transaction Documents, etc      79   

6.23

   Control Agreements      79   

ARTICLE VII. AFFIRMATIVE COVENANTS

     80   

7.01

   Financial Statements      81   

7.02

   Certificates; Other Information      81   

7.03

   Notices      82   

7.04

   Payment of Obligations      82   

7.05

   Preservation of Existence, Etc      83   

7.06

   Maintenance of Properties      83   

7.07

   Maintenance of Insurance      83   

7.08

   Compliance with Laws      84   

7.09

   Books and Records      84   

7.10

   Inspection Rights      84   

7.11

   Use of Proceeds      84   

7.12

   Additional Subsidiaries      85   

7.13

   ERISA Compliance      85   

7.14

   Pledged Assets      85   

7.15

   Control Agreements      87   

7.16

   Further Assurances      88   

ARTICLE VIII. NEGATIVE COVENANTS

     88   

8.01

   Liens      88   

8.02

   Investments      91   

8.03

   Indebtedness      93   

8.04

   Fundamental Changes      95   

8.05

   Dispositions      96   

8.06

   Restricted Payments      96   

8.07

   Change in Nature of Business; Permitted Activities of Holdings      97   

8.08

   Transactions with Affiliates      98   

8.09

   Burdensome Agreements      98   

8.10

   Use of Proceeds      99   

8.11

   Financial Covenants      99   

8.12

   Prepayment of Other Indebtedness, Etc      100   

 

ii



--------------------------------------------------------------------------------

8.13

     Organization Documents; Transaction Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity      101   

8.14

     Impairment of Security Interests      101   

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

     101   

9.01

     Events of Default      101   

9.02

     Remedies Upon Event of Default      103   

9.03

     Application of Funds      104   

ARTICLE X. ADMINISTRATIVE AGENT

     105   

10.01

     Appointment and Authority      105   

10.02

     Rights as a Lender      105   

10.03

     Exculpatory Provisions      105   

10.04

     Reliance by Administrative Agent      106   

10.05

     Delegation of Duties      107   

10.06

     Resignation of Administrative Agent      107   

10.07

     Non-Reliance on Administrative Agent and Other Lenders      108   

10.08

     No Other Duties; Etc      108   

10.09

     Administrative Agent May File Proofs of Claim      108   

10.10

     Collateral and Guaranty Matters      109   

ARTICLE XI. MISCELLANEOUS

     110   

11.01

     Amendments, Etc      110   

11.02

     Notices and Other Communications; Facsimile Copies      113   

11.03

     No Waiver; Cumulative Remedies      115   

11.04

     Expenses; Indemnity; Damage Waiver      115   

11.05

     Payments Set Aside      117   

11.06

     Successors and Assigns      117   

11.07

     Confidentiality      121   

11.08

     Set-off      122   

11.09

     Interest Rate Limitation      122   

11.10

     Counterparts      123   

11.11

     Integration      123   

11.12

     Survival of Representations and Warranties      123   

11.13

     Severability      123   

11.14

     Replacement of Lenders      123   

11.15

     Governing Law      124   

11.16

     Waiver of Right to Trial by Jury      125   

11.17

     USA PATRIOT Act Notice      125   

11.18

     No Advisory or Fiduciary Responsibility      125   

11.19

     Marshaling; Payments Set Aside      126   

11.20

     Judgment Currency      126   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

1.01

  Excluded Property

2.01

  Commitments and Pro Rata Shares

6.10

  Insurance

6.13

  Subsidiaries

6.17

  IP Rights

6.20(a)(i)

  Legal Name, Jurisdiction of Organization, Chief Executive Office and
Organizational Identification No. of Each Loan Party

6.20(a)(ii)

  Mortgaged Properties

6.20(b)

  Changes in Legal Name, State of Formation and Structure (Since October 2010)

6.21

  Labor Matters

6.23

  Deposit Accounts, Securities Accounts and Commodities Accounts

8.01

  Liens Existing on the Closing Date

8.02

  Investments Existing on the Closing Date

8.03

  Indebtedness Existing on the Closing Date

8.05

  Dispositions

8.09

  Burdensome Agreements

11.02

  Certain Addresses for Notices

EXHIBITS

A-1

  Form of Loan Notice

A-2

  Form of Notice of Continuation/Conversion

B

  Form of Swing Line Loan Notice

C-1

  Form of Revolving Note

C-2

  Form of Swing Line Note

C-3

  Form of Term Loan Note

D

  Form of Compliance Certificate

E

  Form of Assignment and Assumption

F

  Form of Guaranty Joinder Agreement

G

  Form of Collateral Joinder Agreement

H-1

  Form of Lender Joinder Agreement – Revolving Loan

H-2

  Form of Lender Joinder Agreement – Term Loan

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of February 11, 2011 among KRATON
PERFORMANCE POLYMERS, INC. (formerly known as Polymer Holdings LLC), a Delaware
corporation, as a Guarantor (as defined herein), KRATON POLYMERS LLC, a Delaware
limited liability company, as Borrower, the other Guarantors, the Lenders
(defined herein) and BANK OF AMERICA, N.A., as Administrative Agent.

WHEREAS, revolving credit and term loan facilities were established in favor of
the Borrower pursuant to the terms of that credit and guaranty agreement dated
as of December 23, 2003 (as amended pursuant to that certain Amendment No. 1
dated as of March 4, 2004, that certain Amendment No. 2 dated as of October 21,
2004, that certain Amendment No. 3 dated as of February 16, 2006, that certain
Amendment No. 4 Agreement dated as of May 12, 2006, that certain Amendment No. 5
dated as of December 15, 2006, that certain Amendment No. 6 dated as of
October 20, 2009, and that certain Amendment No. 7 dated as of November 30,
2009, the “Existing Credit Agreement”) among the Borrower, Holdings, the
guarantors thereunder, the lenders party thereto, UBS AG, Stamford Branch, as
administrative agent, and the other parties thereto; and

WHEREAS, the Borrower wishes to refinance certain indebtedness, including all of
the existing indebtedness under the Existing Credit Agreement, pursuant to the
terms and conditions hereunder;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of, or of a business unit or division of, another Person
or at least a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

“Adequate Assurance” means:

(a) with respect to Revolving Loans, such assurance as the Administrative Agent
may require, in its reasonable judgment,

(b) with respect to L/C Obligations, such assurance as the L/C Issuer may
require, in its reasonable judgment, and

(c) with respect to Swing Line Loans, such assurance as the Swing Line Lender
may require, in its reasonable judgment,



--------------------------------------------------------------------------------

in each case, that the Defaulting Lender will be capable of funding its portion
of Revolving Loans and L/C Obligations and participation interests therein and
otherwise honoring its existing and future obligations hereunder and under the
other Loan Documents, including the posting of cash collateral or letters of
credit, in each case in form and substance and pursuant to arrangements
satisfactory to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, as applicable, in its reasonable discretion.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.02, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning provided in Section 3.06(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning provided in Section 11.02(c).

“Aggregate Commitments” means the Aggregate Revolving Commitments and the
aggregate amount of Term Loan Commitments.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.

“Aggregate Revolving Committed Amount” has the meaning provided in
Section 2.01(a).

“Agreement” means this Credit Agreement, as amended and modified.

“Alternative Currency” means Euro, Yen and each other currency (other than
Dollars) that is approved in accordance with Section 11.01(a)(viii).

“Alternative Currency Equivalent” means, at any time, (a) with respect to any
amount denominated in an Alternative Currency, such amount, and (b) with respect
to any amount denominated in Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent or the
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Rate” means, from time to time:

(a) with respect to the Revolving Obligations, subject to the penultimate
sentence of this paragraph (a), the following percentages per annum, based on
the Consolidated Net Leverage Ratio as

 

2



--------------------------------------------------------------------------------

set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(a):

 

          Applicable Rate for loans
under the Revolving
Credit Facility     Letter of Credit Fee  

Pricing

 Level

  

Consolidated

Net Leverage

Ratio

   Eurodollar
Rate
Loans     Base Rate
Loans     Standby
Letters of
Credit     Commercial
Letters of
Credit  

   1

   > 2.25:1.0      3.25 %      2.25 %      3.25 %      3.25 % 

   2

  

> or = 1.75:1.0

but < or =

2.25:1.0

     3.00 %      2.00 %      3.00 %      3.00 % 

   3

   < 1.75:1.0      2.75 %      1.75 %      2.75 %      2.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the fifth
(5th) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then Pricing
Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding the foregoing, the Applicable Rate in effect from the Closing
Date through December 31, 2011 shall be deemed to be Pricing Level 2.
Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

(b) with respect to the Term Loan A, (i) 3.00% per annum for Eurodollar Rate
Loans and (ii) 2.00% per annum for Base Rate Loans.

(c) The Pro Rata Shares for Incremental Loan Facilities will be as provided in
the amendment and joinder agreements whereby such loan facilities are
established.

(d) Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Morgan Stanley Senior
Funding, Inc. and Macquarie Capital (USA) Inc.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of counsel of the Administrative Agent or the Lenders, as
applicable, limited to (i) one primary counsel and (ii) if reasonably requested,
one local counsel for each other jurisdiction (and, in each case, in the case of
an actual or perceived conflict of interest, another firm of counsel for the
Administrative Agent or affected Lender, as applicable).

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments
and (d) in the case of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Commitments, the
period after the Closing Date until the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Committed Amount pursuant
to Section 2.06 and (c) the date of termination of the commitment of each
Revolving Lender to make Revolving Loans and of the obligation of the of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (1/2 of 1%) and
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in the “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrower” means Kraton Polymers LLC, a Delaware limited liability company.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any interest rate
settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements
and payments in respect of any such Eurodollar Rate Loan or any other dealings
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses or the distributions of
assets of the issuing Person.

“Capital Stock Equivalents” means warrants, options or other rights for the
purchase, acquisition or exchange of any items of Capital Stock (including
through convertible securities).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank in clauses (i), (ii) or (iii) being an “Approved Bank”),
in each case with maturities of not more than 364 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within 364 days of the date of acquisition,
(d) repurchase

 

5



--------------------------------------------------------------------------------

agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d) and (f) with respect to Foreign Subsidiaries,
instruments equivalent to those referred to in clauses (a) through (e) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. It is
understood and agreed that the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Pub.L. 111-203, H.R. 4173), all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto, shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof.

“Change of Control” means an event or series of events by which:

(a) at any time Holdings ceases for any reason to directly own and control
beneficially and of record 100% of the equity interests of the Borrower;

(b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) Permitted
Holders and (ii) any employee benefit plan of such person or its subsidiaries
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of more than fifty percent (50%) of the outstanding
Capital Stock of Holdings entitled to vote for members of the board of directors
or equivalent governing body; or

(c) during any period of twelve consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings ceases to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) of this paragraph (c) who, at the time of
such election or nomination, constitute at least a majority of that board or
equivalent governing body or a majority of any nominating committee of the
board, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) of this paragraph (c) who, at the time of such election or nomination,
constitute at least a majority of that board or equivalent governing body or a
majority of any nominating committee of the board, (iv) who were members of that
board or equivalent governing body on the Closing Date, (v) who receives the
vote of the Permitted Holders in his or her election by the stockholders; or

(d) the occurrence of a “change of control” or other similar event set forth in
the Senior Unsecured Notes Documents.

 

6



--------------------------------------------------------------------------------

“Closing Date” means February 11, 2011.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Issuer” means Kraton Polymers Capital Corporation, a Delaware corporation.

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the holders of the secured obligations identified in the Collateral Documents,
and its successors and assigns in such capacity.

“Collateral Documents” means a collective reference to the Security Agreement,
each Pledge Agreement, each Mortgage, each Collateral Joinder Agreement and
other security documents as may be executed and delivered by the Loan Parties
pursuant to the terms of Section 7.14 or any other Loan Document in order to
grant to the Collateral Agent a Lien on any Property of a Loan Party or to
perfect the Collateral Agent’s security interest therein.

“Collateral Joinder Agreement” means a joinder agreement by which an additional
pledgor or guarantor may be added to a Pledge Agreement or the Security
Agreement.

“Commitments” means the Revolving Commitment and the Term Loan Commitments.

“Commodities Accounts” means all “commodity accounts” as defined in Article 9 of
the UCC.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Capital Expenditures” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include Permitted Acquisitions.

“Consolidated EBITDA” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to (a) Consolidated Net Income for such
period plus (b) the amount of depreciation, amortization, interest expense and
taxes for such period, as determined in accordance with GAAP, plus (c) to the
extent relating to the applicable period, (i) all extraordinary, nonrecurring or
one-time charges, (ii) pro forma cost savings for (A) acquisitions and (B) other
specified actions, in an aggregate amount for the preceding clauses (A) and
(B) in such period of up to the greater of (x) $20,000,000 and (y) 10% of
Consolidated EBITDA (subject, in the case of the preceding clause (B), to a
sublimit equal to the greater of (x) $10,000,000 and (y) 5% of Consolidated
EBITDA), in each case, as yet unrealized, projected in good faith over the next
twelve months, (iii) all non-cash charges (provided, that for any such non-cash
charges resulting in a cash payment or cash outlay in a subsequent period,
Consolidated EBITDA will be reduced by the amount of the cash payment or cash
outlay in the period made), (iv) any non-cash loss attributable to the
mark-to-market movement in the valuation of Swap Contracts pursuant to FASB
Accounting Standards Codification 815 — “Derivatives and Hedging”, (v) (A) cash
restructuring charges, (B) cost initiative charges embedded in cost of goods
sold (cash and non-cash charges), (C) cost initiative charges embedded in
selling, general and administrative expenses (cash and non-cash charges) and
(D) restructuring related charges, which in the case of clauses (A) through
(D) of this clause (v), shall be limited to the greater of (x) $20,000,000 or
(y) 7.5% of Consolidated EBITDA in any period of four consecutive fiscal
quarters, (vi) non-recurring operating

 

7



--------------------------------------------------------------------------------

location exit charges; provided no amounts pursuant to this clause (vi) may be
added if such amount was added in a prior period, (vii) actual plant turnaround
costs and expenses in an aggregate amount not to exceed $7,500,000 in such
period, (viii) losses on sales of assets other than in the ordinary course of
business (cash and non-cash) and (ix) Transaction Costs and any fees, costs and
expenses payable by Holdings and the Subsidiaries in connection with any
offering of Capital Stock of Holdings, Permitted Acquisitions, joint ventures or
other Investments permitted hereunder (whether consummated or unsuccessful and
other than Investments made in the ordinary course of business and other than
Investments in Subsidiaries) expensed or amortized in such period minus
(d) gains on sales of assets other than in the ordinary course of business (cash
and non-cash) minus (e) any non-cash gains attributable to the mark-to-market
movement in the valuation of Swap Contracts pursuant to FASB Accounting
Standards Codification 815 — “Derivatives and Hedging”.

“Consolidated Excess Cash Flow” means, for any period for Holdings and its
Subsidiaries, without duplication, an amount equal to (a) Consolidated EBITDA
minus (b) Consolidated Capital Expenditures paid in cash, minus (c) Consolidated
Interest Expense and any Transaction Costs paid during such period minus
(d) cash taxes paid during such period or that will be paid within six months
after the close of such period (provided that any amount so deducted that will
be paid after the close of such period shall not be deducted again in a
subsequent period) and for which reserves have been established, including
income tax expense and withholding tax expense incurred in connection with
cross-border transactions involving the Foreign Subsidiaries, minus
(e) Consolidated Mandatory Funded Debt Payments minus (f) the amount of any
voluntary prepayments of Consolidated Funded Indebtedness (other than voluntary
prepayments of revolving lines of credit unless accompanied by a corresponding
permanent reduction in the commitments thereunder) during such fiscal year,
together with any prepayment fees, make-wholes, premiums or penalties
accompanying such prepayments plus (g) Consolidated Net Changes in Working
Capital (which may be a negative number) minus (h) the aggregate amount of cash
consideration paid during the period for any offering of Capital Stock of
Holdings, Permitted Acquisitions, joint ventures or other Investments permitted
hereunder (whether consummated or unsuccessful and other than Investments in
cash and Cash Equivalents and other than the proceeds of Indebtedness,
liabilities and Guarantees incurred or assumed in connection therewith or
otherwise reflected in a consolidated balance sheet of the Borrower and the
proposed joint venture), minus (i) the aggregate amount of Restricted Payments
paid in cash by Holdings during the period minus (j) cash expenditures not
deducted in calculating Consolidated EBITDA minus (k) all non-cash credits
included in Consolidated EBITDA minus (l) cash payments in respect of long-term
liabilities other than Consolidated Funded Indebtedness, minus (m) losses on
sales of assets other than in the ordinary course of business (cash and
non-cash), minus (n) payments made in cash or Cash Equivalents by Borrower and
its Subsidiaries in respect of pension funding obligations to the extent not
deducted in calculating Consolidated Net Income, plus (o) gains on sales of
assets other than in the ordinary course of business (cash and non-cash), in
each case on a consolidated basis determined in accordance with GAAP, plus
(p) any termination, break-up and similar fees and amounts received by Holdings
and its Subsidiaries and resulting from any transaction described in
clause (h) of this definition.

“Consolidated Foreign Assets” means, on any date, the total assets of the
Borrower’s Foreign Subsidiaries on a consolidated basis determined in accordance
with GAAP as of the last day of the fiscal quarter immediately preceding the
date of determination.

“Consolidated Funded Indebtedness” means Funded Indebtedness of Holdings and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, for Holdings and its
Subsidiaries, on a consolidated basis, total interest expense in accordance with
GAAP (including that portion attributable to Capital Leases) payable in cash in
such period, net of cash interest income received in such period,

 

8



--------------------------------------------------------------------------------

including net payments, if any, made (less net payments, if any,
received) pursuant to Swap Contracts in respect of interest rates, but excluding
Transaction Costs.

“Consolidated Interest Income” means, for any period, interest income for
Holdings and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.

“Consolidated Mandatory Funded Debt Payments” means for any period for Holdings
and its Subsidiaries on a consolidated basis, the sum of all mandatory payments
of principal on Consolidated Funded Indebtedness, as determined in accordance
with GAAP; provided, however, that for purposes of this definition “mandatory
payments of principal” shall be deemed to include the Attributable Indebtedness
in respect of Capital Leases, Sale and Leaseback Transactions and Synthetic
Leases and (c) not include any mandatory prepayments required pursuant to
Section 2.05(b)(iii) or (iv).

“Consolidated Net Changes in Working Capital” means, for any period for Holdings
and its Subsidiaries, an amount (positive or negative) equal to the sum of:

(a) the net amount of decreases (or minus the amount of increases) in accounts
receivable, inventory, prepaid expenses and other current assets, but excluding,
however (a) Cash and Cash Equivalents, (b) the current portion of income taxes,
including prepaid income taxes, income tax refunds receivable and deferred
income taxes to the extent otherwise included in current assets, (c) assets in
respect of accrued interest, (d) assets in respect of unpaid earn-outs in
connection with Dispositions, (e) any non-cash purchase accounting adjustment
and any non-cash write-up, write-down or write-off with respect to re-valuing
assets and liabilities in connection with any Permitted Acquisition, joint
venture or other Investment permitted hereunder and (f) any assets in respect of
Swap Contracts; plus

(b) the net amount of increases (or minus the amount of decreases) in accounts
payable (including accrued interest expense), accrued expenses and other current
liabilities, but excluding, however (a) any liabilities that are the current
portion of Indebtedness classified as long-term liabilities in conformity with
GAAP or liabilities in respect of accrued interest, (b) current and deferred
income taxes to the extent otherwise included in current liabilities,
(c) liabilities in respect of deferred compensation and bonuses, deferred
purchase price or earn-out obligations payable in connection with acquisitions
expressly permitted by subsections 8.2(f), 8.2(g) and 8.2(r) and (d) any
non-cash purchase accounting adjustment and any non-cash write-up, write-down or
write-off with respect to re-valuing assets and liabilities in connection any
Permitted Acquisition, joint venture or other Investment permitted hereunder; in
each case on a consolidated basis determined in accordance with GAAP and as set
forth in the audited annual financial statements for Holdings and its
Subsidiaries delivered pursuant to Section 7.01(a).

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries by such Person during such
period, and (b) the income of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

“Consolidated Net Interest Coverage Ratio” means, as of any date of
determination for the period of four fiscal quarters most recently ended for
which Holdings has delivered financial statements pursuant to Section 7.01(a) or
(b), the ratio of (a) Consolidated EBITDA to (b) cash Consolidated Interest
Expense.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus cash and
Cash Equivalents (other than Restricted Cash) on hand of the Borrower and its
Domestic Subsidiaries up to $50,000,000 to the extent that such cash and Cash
Equivalents are held in a Controlled Deposit Account or a Controlled Securities
Account to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which Holdings has delivered financial statements
pursuant to Section 7.01(a) or (b).

“Consolidated Net Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Funded Indebtedness as of
such date plus the principal amount of all Funded Indebtedness of Subsidiaries
of Holdings that are not Guarantors (whether such Funded Indebtedness is secured
or unsecured) minus cash and Cash Equivalents (other than Restricted Cash) on
hand of the Borrower and its Domestic Subsidiaries up to $50,000,000 to the
extent such cash and Cash Equivalents are held in a Controlled Deposit Account
or a Controlled Securities Account to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended for which Holdings has delivered
financial statements pursuant to Section 7.01(a) or (b).

“Consolidated Secured Funded Indebtedness” means Consolidated Funded
Indebtedness of Holdings and its Subsidiaries secured by a Lien.

“Consolidated Total Assets” means, on any date, the total assets of Holdings and
its Subsidiaries on a consolidated basis determined in accordance with GAAP as
of the last day of the fiscal quarter immediately preceding the date of
determination.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant Control
(as such term is defined in the Security Agreement).

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is maintained by any Loan Party with a financial
institution reasonably acceptable to the Collateral Agent and that is the
subject of an effective Control Agreement pursuant to which such financial
institution has agreed to comply with any instructions originated by the
Collateral Agent without further consent by such Loan Party.

“Controlled Securities Account” means (i) in the case of a Securities Account,
each securities account (including all financial assets held therein) that is
maintained by any Loan Party with a Securities Intermediary (as defined in the
UCC) reasonably acceptable to the Collateral Agent and that is the subject of an
effective Control Agreement pursuant to which such Securities Intermediary (as
defined in the UCC) has agreed to comply with any Entitlement Order (as defined
in the UCC)originated by the Collateral Agent without further consent by such
Loan Party and (ii) in the case of a Commodities Account, means each commodity
account that is maintained by any Loan Party with a Commodity Intermediary (as
defined in the UCC) reasonably acceptable to the Collateral Agent and that is
the subject of an effective Control Agreement pursuant to which such Commodity
Intermediary (as defined in the

 

10



--------------------------------------------------------------------------------

UCC) has agreed to apply any value distributed on account of the Commodity
Contract (as defined in the UCC) as by directed by the Collateral Agent without
further consent of such Loan Party.

“Corporate Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Corporate Ratings”) of
the corporate credit rating or corporate family rating of the Borrower, as
appropriate.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Loans and
Credit Extensions under this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus two percent (2%) per annum, in all cases to the fullest
extent permitted by applicable Laws.

“Defaulting Lender” means, as of any date of determination, any Lender that
(a) has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within three Business Days of the date required to be funded by it
hereunder and such failure (unless it is the subject of a good faith
dispute) has not been cured, (b) has otherwise failed to pay over to the
Administrative Agent any other amount required to be paid by it hereunder within
three Business Days of the date when due and such failure (unless the subject of
a good faith dispute) has not been cured, (c) admits in writing its inability
generally to pay its debts as they become due or has become the subject of a
bankruptcy or insolvency proceeding or (d) with respect to which the Federal
Deposit Insurance Corporation has been appointed receiver or conservator by a
federal or state chartering authority or otherwise pursuant to the FDI Act (12
U.S.C. § 11(c)), unless in respect of this clause (d), such Lender shall have
provided Adequate Assurance to the Administrative Agent, the L/C Issuer and the
Swing Line Lender, as appropriate, in which case such Lender shall not be deemed
to be a Defaulting Lender by virtue of this clause (d); provided, however, that
a Lender shall not be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in a Defaulting Lender, or any
direct or indirect parent company thereof, or the exercise of control over such
Lender, or any direct or indirect parent thereof, by a Governmental Authority;
provided, further, however, that a Lender shall cease to be a Defaulting Lender
when (i) the condition giving rise to such status is no longer in effect,
(ii) the Borrower replaces such Defaulting Lender pursuant to Section 11.04 or
(iii) the commitments of such Defaulting Lender are reduced to zero pursuant to
Section 2.06.

“Defaulting Lender Account” has the meaning specified in Section 2.14(a)(iv).

 

11



--------------------------------------------------------------------------------

“Deposit Accounts” shall mean all “deposit accounts” as defined in Article 9 of
the UCC.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
Holdings or any of its Subsidiaries (including the Capital Stock of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the sale, lease, license, transfer or
other disposition of inventory or other Property in the ordinary course of
business, (ii) the sale, lease, license, transfer or other disposition of
machinery, equipment or other Property no longer used or useful in the conduct
of business, (iii) any sale, lease, license, transfer or other disposition of
Property to any Loan Party, (iv) any Disposition to the extent constituting a
Permitted Investment, (v) any sale, lease, license, transfer or other
disposition of Property by any Foreign Subsidiary to Holdings or any of its
Subsidiaries, (vi) dispositions of equipment or real property to the extent that
(a) such property is exchanged for credit against the purchase price of similar
replacement equipment or property or (b) the proceeds of such disposition are
reasonably promptly applied to the purchase price of such replacement equipment
or property, (vii) licenses, sublicenses, leases and subleases not interfering
in any material respect with the business of Holdings or its Subsidiaries,
(viii) sales or discounts of accounts receivable in connection with the
compromise or collection thereof and (ix) dispositions set forth on
Schedule 8.05.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia, other than a
Subsidiary which is a disregarded entity for U.S. Federal income tax purposes
and substantially all of the assets of which consist of equity interests (or
equity and non-equity interests) in one or more Subsidiaries of the Borrower
that are “controlled foreign corporations” for United States federal income tax
purposes.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (in each case in clauses (a) through
(d) above, other than a natural person) approved in accordance with
Section 11.06(b); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include Holdings or any its Affiliates or
Subsidiaries.

“Engagement Letter” means the letter agreement, dated January 24, 2011, among
the Borrower, Holdings and the Arrangers.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment or the release of any materials into the environment, including
those related to hazardous materials, substances or wastes, air emissions and
waste discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous

 

12



--------------------------------------------------------------------------------

Materials, (d) the release or threatened release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by Holdings or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete or
partial withdrawal by Holdings or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization pursuant to
Section 418 of the Code, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Pension Plan
or Multiemployer Plan, (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Holdings or any ERISA Affiliate.

“Euro” or “€”means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available sources providing quotations of BBA LIBOR as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or

 

13



--------------------------------------------------------------------------------

not applicable to any Lender, under regulations issued from time to time by the
FRB for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurodollar
funding (currently referred to as “eurodollar liabilities”). The Eurodollar Rate
for each outstanding Eurodollar Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased personal Property which is located outside of the United States, (b) any
personal Property (including motor vehicles and aircraft) in respect of which
perfection of a Lien is not either (i) governed by the Uniform Commercial Code
or (ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(c) the Capital Stock of any First-Tier Foreign Subsidiary to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.14(b),
(d) any personal Property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such Property;
provided, however, that in any such case the prohibition would not be rendered
ineffective by the Uniform Commercial Code (including the provisions of
Sections 9-406 through 9-409 thereof) or other applicable law (including Debtor
Relief Laws), (e) any Property that is sold, conveyed or otherwise transferred
or subjected to a Lien pursuant to a Securitization Transaction permitted
pursuant to Section 8.03(i), (f) any permit, lease, license, contract or
instrument of a Loan Party, or any rights relating thereto, now or hereafter in
effect, if the grant of a security interest in such permit, lease, license,
contract or instrument or any rights relating thereto in the manner contemplated
by the Loan Documents, under the terms thereof or under applicable Law is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise materially and adversely
alter such Loan Party’s rights, titles and interests thereunder (including upon
the giving of notice or the lapse of time or both); provided, further, however,
that in any such case the prohibition, termination or rights to terminate,
accelerate or materially and adversely alter such Loan Party’s rights, titles
and interests would not be rendered ineffective by the Uniform Commercial Code
(including the provisions of Sections 9-406 through 9-409 thereof) or other
applicable law (including Debtor Relief Laws); provided, further, however, that
the exclusions referred to in clause (f) shall not include any proceeds of any
such permit, lease, license, contract or instrument; (g) any “intent-to-use”
application for registration of a trademark or service mark solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use application or any registration that issues from such
intent-to-use application under applicable federal law, (h) any commercial tort
claims less than $1,000,000 or as to which no complaint in a court of law has
been filed, (i) any “margin stock” under Regulation U issued by the FRB and any
interests in partnerships, joint ventures and non-wholly owned subsidiaries that
cannot be pledged without the consent of one or more third parties and such
consent has not already been obtained, and (j) any Property listed in
Schedule 1.01 under the heading “Excluded Property.”

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
the recipient’s overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii) of this
Agreement and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the

 

14



--------------------------------------------------------------------------------

Borrower under Section 11.14), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii) of this Agreement, except, in the
case of each of clauses (i) and (ii) of this clause (d), to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) of this Agreement or (iii) is attributable to
such Foreign Lender’s failure or inability to comply with the requirements of
Section 1471 through 1474 of the Code (as of the date hereof) and any
regulations promulgated thereunder to establish an exemption from withholding
thereunder.

“Existing Credit Agreement” has the meaning provided in the recitals hereof.

“Existing Indebtedness” means (i) the indebtedness incurred pursuant to the
Existing Credit Agreement and (ii) the indebtedness represented by the
Borrower’s 8.125% Senior Subordinated Notes due 2014.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by Holdings or any of its
Subsidiaries.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letter” means the letter agreement, dated February 11, 2011, among the
Borrower, Holdings and the Administrative Agent.

“First-Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by a Loan Party.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (including such a Lender when
acting in the capacity of the L/C Issuer).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, the principal amount of all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

 

15



--------------------------------------------------------------------------------

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

(d) all obligations arising under standby letters of credit and similar
obligations that back obligations that would constitute Funded Indebtedness (but
specifically excluding those that support performance obligations);

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and other than obligations with respect to compensation);

(f) all Attributable Indebtedness (other than Securitization Transactions not
reflected on the balance sheet of such Person in accordance with GAAP);

(g) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer and has liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

For purposes hereof, except as provided in clause (d) above, obligations arising
under letters of credit and similar instruments shall not constitute Funded
Indebtedness.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

16



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness of any other
Person, whether or not such Indebtedness is assumed by such Person. The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means (i) Holdings, (ii) the Borrower (for purposes of obligations
of Subsidiaries under Swap Contracts and Treasury Management Agreements) and
(iii) each Material Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
Assigns; provided, however, that in no event shall any Securitization Subsidiary
constitute a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Guaranty Joinder Agreement” means a joinder agreement by which a Domestic
Subsidiary of the Borrower or other Person may become a Guarantor hereunder. A
form of Guaranty Joinder Agreement is attached as Exhibit F.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, materials or wastes and all pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances, materials or wastes of any nature regulated pursuant
to any Environmental Law.

“Holdings” means Kraton Performance Polymers, Inc. (formerly known as Polymer
Holdings LLC), a Delaware corporation.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Incremental Loan Facilities” has the meaning specified in Section 2.01(c).

“Incremental Revolving Loan Facility” has the meaning provided in
Section 2.01(c).

“Incremental Term Loan A” has the meaning provide in Section 2.01(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

 

17



--------------------------------------------------------------------------------

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer and has liability for such obligations, but only to
the extent there is recourse to such Person for payment thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 11.04(b).

“Information” has the meaning set forth in Section 11.07.

“Interest Payment Date” means (a) as to any Base Rate Loan (including Swing Line
Loans), the last Business Day of each March, June, September and December, the
Maturity Date and, in the case of any Swing Line Loan, any other dates as may be
mutually agreed upon by the Borrower and the Swing Line Lender and (b) as to any
Eurodollar Rate Loan, the last Business Day of each Interest Period for such
Loan, the date of repayment of principal of such Loan, the Maturity Date and, in
addition, where the applicable Interest Period exceeds three months, the date
every three months after the beginning of such Interest Period. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the next Business Day.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six, and, if
available to all of the relevant Lenders, nine or twelve months thereafter, as
selected by the Borrower in its Loan Notice; provided, however, that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date and

(iv) no Interest Period with respect to a Term Loan shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of Eurodollar Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.

“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of Holdings and its Subsidiaries for the
fiscal quarter ending September 30, 2010, including balance sheets and
statements of income or operations, shareholders’ equity and cash flows.

 

18



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
or (c) an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of Holdings or any
of its Subsidiaries.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter
Credit Application and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary of the Borrower) or in
favor of the L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreements” means a Guaranty Joinder Agreement, a Lender Joinder
Agreement and/or a Collateral Joinder Agreement, as appropriate.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of and agreements with any Governmental Authority, in
each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Commitment” means, with respect to any L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit in
accordance with Section 2.03.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof or the renewal or increase of
the amount thereof.

“L/C Issuer” means, with respect to a particular Letter of Credit, Bank of
America in its capacity as issuer of such Letter of Credit or any successor
issuer of Letters of Credit hereunder.

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including

 

19



--------------------------------------------------------------------------------

all L/C Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swing Line Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with their
respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement by which a Lender is joined
under this Agreement to provide additional commitments in respect of an
Incremental Loan Facility or otherwise, which may be substantially in the form
of Exhibit H-1 and Exhibit H-2 or such other form as shall be reasonably
acceptable to the Administrative Agent.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means each letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” has the meaning specified in Section 2.03(a)(i). The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or otherwise) or charge or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing).

“Liquidity” means, at any time, the sum of (i) cash and Cash Equivalents (other
than Restricted Cash) on hand of Holdings and its Domestic Subsidiaries up to
$50,000,000 to the extent such cash and Cash Equivalents are held in a
Controlled Deposit Account or a Controlled Securities Account plus (ii) the
aggregate unused amount of Revolving Commitments hereunder.

“Loan” means any Revolving Loan, Swing Line Loan or Term Loan and the Base Rate
Loans and Eurodollar Rate Loans comprising such Loans.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents,
the Engagement Letter and the Fee Letter.

 

20



--------------------------------------------------------------------------------

“Loan Notice” means a notice of a (a) Borrowing of Revolving Loans, Swing Line
Loans or Term Loans, (b) conversion of Loans from one Type to the other, or
(c) continuation of Eurodollar Rate Loans, pursuant to Section 2.02(b), each of
which, if in writing, shall be substantially in the form of Exhibit A-1 or
Exhibit A-2, with respect to Revolving Loans and Term Loans, and Exhibit B, with
respect to Swing Line Loans.

“Loan Parties” means, collectively, the Borrower, Holdings and each other
Guarantor.

“Material Adverse Effect” means a material (a) adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole, (b) impairment of the ability of Holdings and its
Subsidiaries taken as a whole to perform their obligations under any Loan
Document to which they are a party or (c) adverse effect upon the legality,
validity, binding effect or enforceability against Holdings and its Subsidiaries
taken as a whole of any Loan Document to which they are a party.

“Material Domestic Real Property” means (a) the real property listed on
Schedule 6.20(a)(ii) and (b) after the Closing Date, real property with a net
book value, as to any individual real property, in excess of $5,000,000.

“Material Domestic Subsidiary” means any Domestic Subsidiary of Holdings that
individually or together with its Subsidiaries on a consolidated basis has
assets of more than $2,000,000; provided, however, that in no event shall any
Securitization Subsidiary constitute a Material Domestic Subsidiary.

“Material First-Tier Foreign Subsidiary” means (a) K.P. Global Holdings C.V. and
(b) any other First-Tier Foreign Subsidiary that individually or together with
its Subsidiaries on a consolidated basis has assets of more than $10,000,000;
provided, however, that, notwithstanding the foregoing, the following Foreign
Subsidiaries shall not constitute Material First-Tier Foreign Subsidiaries: any
other Foreign Subsidiary if a pledge of such Foreign Subsidiary’s Capital Stock
violates any Law or could reasonably be expected to have an adverse effect on
the business of such Foreign Subsidiary.

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (including the related L/C Obligations), February 11, 2016,
(b) as to the Term Loan A, February 11, 2016, and (c) as to any other Term Loan
(other than Term Loan A) established hereunder, the date provided in the
applicable Lender Joinder Agreement or other documentation establishing such
Incremental Loan Facility hereunder.

“Maximum Rate” has the meaning provided in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” means that real property that may become the subject of a
Mortgage.

“Mortgages” means those mortgages, deeds of trust, security deeds or like
instruments given to secure the Obligations with regard to real property, in
each case as amended and modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make or, during the preceding five plan years, has made or
been obligated to make, contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
(including insurance proceeds and condemnation awards) received by Holdings or
any of its Subsidiaries, net of

 

21



--------------------------------------------------------------------------------

(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees, and sales commissions), (b) taxes paid or payable
as a result thereof, (c) the amount necessary to retire any Indebtedness secured
by a Permitted Lien on the related Property, (d) amounts paid or reserved to
fund any liabilities in connection with any Disposition and (e) for Indebtedness
issued in accordance with Section 8.03(f), the “Net Cash Proceeds” subject to
mandatory prepayments under Section 2.05(b)(iii) will be reduced by the portion
thereof used or to be used for a Permitted Acquisition, an Investment permitted
under Section 8.02(g) or (i), or to refinance other permitted Indebtedness, in
each case, in the period beginning two months prior to the date of such issuance
and ending two months after the date of such issuance; it being understood and
agreed that “Net Cash Proceeds” shall include any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by Holdings or any Subsidiary in any Disposition or Involuntary
Disposition when and as received.

“Non-Consenting Lender” has the meaning provided in Section 11.14(iii).

“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).

“Notes” means the Revolving Notes, the Swing Line Note and the Term Loan Notes.

“Notice of Continuation/Conversion” means the written notice of continuation or
conversion in substantially the form of Exhibit A-2.

“Obligation Currency” has the meaning provided in Section 11.20.

“Obligations” means all advances to and debts, liabilities, obligations,
covenants and duties of any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. The foregoing
shall also include (a) all obligations under any Swap Contract between Holdings
or any of its Subsidiaries and any Lender or Affiliate of a Lender (including
any Person who, as of the Closing Date, is a Lender or an Affiliate of a Lender
but who, subsequently, whether before or after entering into a Swap Contract,
ceases to be a Lender) that is permitted to be incurred pursuant to
Section 8.03(d) and (b) all obligations under any Treasury Management Agreement
between Holdings or any of its Subsidiaries and any Lender or Affiliate of a
Lender.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

22



--------------------------------------------------------------------------------

“Outstanding Amount” means, on any date, (a) with respect to Revolving Loans and
Swing Line Loans, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date, (b) with
respect to any L/C Obligations, the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts and (c) with respect to the Term Loans, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Term Loan on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the L/C Issuer
or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning provided in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisitions” means Investments consisting of an Acquisition by a
Loan Party, provided that (i) immediately after giving effect to such
Acquisition, such Loan Party would be in compliance with Section 8.07, (ii) in
the case of an Acquisition of all or substantially all of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iii) if at the
time of any such acquisition the Consolidated Net Leverage Ratio is or will be
greater than 2.75:1.0, the cost (including assumed indebtedness) of all
Acquisitions from the Closing Date shall not exceed $50,000,000 in the
aggregate, (iv) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis, (v) the Borrower
will be in compliance with the financial covenants under Section 8.11 after
giving effect thereto on a Pro Forma Basis and (vi) the Borrower shall deliver
to the Administrative Agent a compliance certificate confirming the foregoing,
in form and detail reasonably satisfactory to the Administrative Agent.

“Permitted Holders” means TPG Capital, L.P. and J.P. Morgan Partners, LLC and
their respective Affiliates and all investment funds managed by any of the
foregoing (excluding, for the avoidance of doubt, their portfolio companies or
other operating companies affiliated with TPG Capital, L.P. or J.P. Morgan
Partners, LLC).

“Permitted Investments” means, at any time, Investments by Holdings or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

 

23



--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of Property of Holdings
or any of its Subsidiaries permitted to exist at such time pursuant to the terms
of Section 8.01.

“Permitted Refinancing” means with respect to any Indebtedness, extensions,
renewals, refinancings or replacements of such Indebtedness; provided, however,
that such extensions, renewals, refinancings or replacements (i) are on terms
and conditions (including the terms and conditions of any guarantees of or other
credit support for such Indebtedness, but excluding interest rates, fees,
funding discounts and prepayment or redemption premiums) not materially less
favorable taken as a whole to Holdings and its Subsidiaries, the Administrative
Agent or the Lenders than the terms and conditions of the Indebtedness being
extended, renewed, refinanced or replaced, (ii) do not add as an obligor any
Person that would not have been an obligor under the Indebtedness being
extended, renewed, refinanced or replaced, (iii) do not result in a greater
principal amount than the Indebtedness being extended, renewed, refinanced or
replaced (and in the case of any pay-in-kind or similar Indebtedness that is
being refinanced, the principal amount of the refinancing Indebtedness shall be
deemed to include all accrued and unpaid interest on the Indebtedness being
refinanced), (iv) do not have a maturity date that is on or prior to, and do not
have a shorter remaining life to maturity than the Indebtedness being extended,
renewed, refinanced or replaced, (v) are not effected at any time when a Default
has occurred and is continuing or would result therefrom and (vi) are secured
(if the related initial Indebtedness was secured) by only the assets securing
the related initial Indebtedness; provided; however, that an Officer’s
Certificate of the Borrower delivered to the Administrative Agent at least ten
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower, as the case may be, within such ten Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date given by Holdings, the Borrower and each of its Material Domestic
Subsidiaries, as pledgors, to the Collateral Agent to secure the Obligations, as
amended and modified.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 5.01(m) and Section 8.11 and for purposes of determining the
Applicable Rate, that any Disposition, Involuntary Disposition, Acquisition or
incurrence or assumption of Indebtedness pursuant to subsections (e), (f),
(g) or (q) of Section 8.03, pursuant to an Incremental Loan Facility or any
Restricted Payment made pursuant to Section 8.06(g), shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b). In connection with the
foregoing, (a) with respect to any Disposition or Involuntary Disposition,
(i) income statement and cash flow statement items (whether positive or
negative) attributable to the Property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) Indebtedness

 

24



--------------------------------------------------------------------------------

which is retired shall be excluded and deemed to have been retired as of the
first day of the applicable period and (b) with respect to any Acquisition,
(i) income statement items attributable to the Person or Property acquired shall
be included to the extent relating to any period applicable in such calculations
to the extent (A) such items are not otherwise included in such income statement
items for Holdings and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in this Section 1.01 and (B) such items are
supported by financial statements or other information reasonably satisfactory
to the Administrative Agent and (ii) any Indebtedness incurred or assumed by
Holdings or any Subsidiary (including the Person or Property acquired) in
connection with such transaction and any Indebtedness of the Person or Property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

“Pro Rata Share” means, as to each Lender at any time, (a) with respect to such
Lender’s Revolving Commitment, a fraction (expressed as a percentage and carried
out to the ninth decimal place), the numerator of which is the amount of the
Revolving Commitment of such Lender at such time and the denominator of which is
the Aggregate Revolving Committed Amount at such time; provided, however, that
if the commitment of each Lender to make Revolving Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof and (b) with respect to such Lender’s outstanding Term Loan, a fraction
(expressed as a percentage and carried out to the ninth decimal place), the
numerator of which is the principal amount of the Term Loan held by such Lender
at such time and the denominator of which is the aggregate principal amount of
the Term Loan at such time; provided, further, however, that the Pro Rata Shares
for Incremental Loan Facilities will be as provided in the amendment and joinder
agreements whereby such loan facilities are established. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed or tangible or intangible.

“Public Indenture” means any indenture executed by the Borrower pursuant to
which Public Notes have been or will be issued.

“Public Lender” has the meaning specified in Section 7.02.

“Public Notes” means any senior unsecured notes issued or co-issued by the
Borrower after the Closing Date pursuant to an offering consummated in
accordance with the Securities Act of 1933 or pursuant to an offering registered
under the Securities Act of 1933.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

25



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments or, if the Commitments
shall have expired or been terminated, Lenders having in the aggregate more than
fifty percent (50%) of the outstanding Loans and L/C Obligations (including, in
each case, the aggregate amount of each Lender’s participation interests in L/C
Obligations and Swing Line Loans); provided, however, that the Commitments and
the portion of the applicable Obligations held or deemed to be held by any
Defaulting Lender shall be excluded for purposes of determining the Required
Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than fifty percent (50%) of the Aggregate Revolving
Commitments or, if the Revolving Commitments shall have expired or been
terminated, Revolving Lenders having more than fifty percent (50%) of the Total
Revolving Outstandings (including, in each case, the aggregate principal amount
of each Revolving Lender’s participation interests in L/C Obligations and Swing
Line Loans); provided, however, that the Revolving Commitments and the portion
of the Total Revolving Outstandings held or deemed to be held by any Defaulting
Lender shall be excluded for purposes of determining the Required Revolving
Lenders.

“Required Term Loan A Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the aggregate principal amount of Term
Loan A Commitments; provided, however, that the Term Loan A Commitments held or
deemed to be held by any Defaulting Lender shall be excluded for purposes of
determining the Required Term Loan A Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents of the Borrower and its
Subsidiaries that are legally or contractually restricted from being used to
repay general obligations of the Borrower and its Subsidiaries or are otherwise
subject to a Lien (other than Liens permitted by Sections 8.01(a), 8.01(m) and
clauses (i) and (iii) of Section 8.01(n).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to the Capital Stock of Holdings or
any of its Subsidiaries including the Borrower, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or of any option, warrant or other right
to acquire any such Capital Stock.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of

 

26



--------------------------------------------------------------------------------

Credit denominated in an Alternative Currency and (iv) such additional dates as
the Administrative Agent, the L/C Issuer or the Required Lenders shall require.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans pursuant to Section 2.01, (b) purchase participations
in L/C Obligations and (c) purchase participations in Swing Line Loans. The
amount of the initial Revolving Commitments is identified on Schedule 2.01.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

“Revolving Lenders” means those Lenders with Revolving Commitments, together
with their successors and permitted assigns. The initial Revolving Lenders are
identified on the signature pages hereto and on Schedule 2.01.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” has the meaning specified in Section 2.11(a).

“Revolving Obligations” means Revolving Loans, Swing Line Loans and L/C
Obligations.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to Holdings or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby
Holdings or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Accounts” shall mean all “securities accounts” as defined in Article
8 of the UCC.

“Securitization Indebtedness” means any Indebtedness under any Securitization
Transaction.

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or affiliate to which such Person sells, conveys or otherwise
transfers or grants a Lien on Securitization Receivables pursuant to a
Securitization Transaction.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which
Holdings or any Affiliate of Holdings may sell, convey or otherwise transfer or
grant a Lien on accounts, payments, receivables, accounts receivable, rights to
future lease payments or residuals or similar rights to payment and in each case
any related assets (the “Securitization Receivables”) to a Securitization
Subsidiary.

 

27



--------------------------------------------------------------------------------

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Collateral Agent by each of the Loan Parties.

“Senior Unsecured Indenture” means the indenture relating to the Senior
Unsecured Notes.

“Senior Unsecured Notes” means the Borrower’s and the Co-Issuer’s 6.75%
unsecured senior notes due 2019 issued pursuant to the Senior Unsecured
Indenture and any registered notes issued by the Borrower in exchange for, and
as contemplated by, any such notes with substantially identical terms as such
notes.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes, the Senior
Unsecured Indenture, any registration rights agreement relating to the Senior
Unsecured Notes and all other documents executed and delivered with respect to
any of the foregoing, in each case, as amended, supplemented or otherwise
modified in accordance with this Agreement.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is generally able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature,
(b) such Person is not engaged or about to engage in a business or a transaction
for which such Person’s Property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Person is engaged or is to engage, (c) the fair value of the Property
of such Person is greater than the total amount of liabilities (including
contingent liabilities) of such Person and (d) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay all liabilities of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Spot Rate” means the rate determined by the Administrative Agent or the L/C
Issuer, as applicable, to be the spot rate for the purchase by such Person of
such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided,
however, that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Administrative Agent or the L/C Issuer, as applicable,
does not have as of the date of determination a spot buying rate for any such
currency; provided further, however, that the L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, directly or indirectly, through one or more intermediaries or both by
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward

 

28



--------------------------------------------------------------------------------

foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transaction or any
combination of any of the foregoing (including any options to enter into any of
the foregoing) whether or not any such transaction is governed by or subject to
any master agreement and (b) any and all transactions of any kind (including any
related confirmations) that are subject to the terms and conditions of or are
governed by any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (including any such obligations or
liabilities under any such master agreement).

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in the preceding clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in accordance with
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” has the meaning specified in Section 2.04(a). The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Committed Amount.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer” means the offer to purchase for cash any and all outstanding
8.125% Senior Subordinated Notes of the Borrower due 2014 pursuant to the Tender
Offer Documents.

“Tender Offer Documents” means the Offer to Purchase and Consent Solicitation
Statement, the Dealer Manager Agreement and the Consent and Letter of
Transmittal each dated January 28, 2011.

“Term Loan” means the Term Loan A and any term loan established under the
Incremental Loan Facilities.

 

29



--------------------------------------------------------------------------------

“Term Loan A” has the meaning provided in Section 2.01(b).

“Term Loan A Commitment” means, for each Term Loan A Lender, the commitment of
such Lender to make a portion of the Term Loan A hereunder; provided, however,
that, at any time after funding of the Term Loan A, determinations of “Required
Lenders” and “Required Term Loan A Lenders” shall be based on the Outstanding
Amount of the Term Loan A.

“Term Loan A Committed Amount” means, for each Term Loan A Lender, the amount of
such Lender’s Term Loan A Commitment. The amount of each initial Term Loan A
Committed Amount is identified on Schedule 2.01.

“Term Loan A Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Loan A Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loan A of all Term
Loan A Lenders outstanding at such time.

“Term Loan A Lender” means those Lenders with Term Loan A Commitments, together
with their successors and permitted assigns. The initial Term Loan A Lenders are
identified on the signature pages hereto and on Schedule 2.01.

“Term Loan A Note” has the meaning provided in Section 2.11(a).

“Term Loan Commitments” means (i) the Term Loan A Commitments and (ii) any term
loan commitments established under the Incremental Loan Facilities; provided,
however, that in any such case, at any time after funding of the respective term
loan, determinations of “Required Lenders” and required lenders for the
particular tranche of term loan thereby established shall be based on the
Outstanding Amount of the term loan.

“Term Loan Notes” means the Term Loan A Notes and any other promissory notes
given to evidence Term Loans established under the Incremental Loan Facilities.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transaction Costs” means the fees, costs and expenses payable by Holdings and
the Subsidiaries in connection with the Transactions, including any premiums in
connection therewith and amounts payable to the Agents and the Lenders.

“Transactions” means, collectively, (a) the execution, delivery and performance
by Holdings, the Borrower and the Subsidiaries party thereto of the Senior
Unsecured Notes Documents and the issuance of the Senior Unsecured Notes,
(b) the execution, delivery and performance by Holdings, the Borrower and the
Subsidiaries party thereto of the Tender Offer Documents and the completion of
the Tender Offer, (c) the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder, (d) the repayment of all amounts due or outstanding under
or in respect of and the termination of the Existing Credit Agreement and
(e) the payment of all related fees and expenses.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchasing card, travel card,
account reconciliation and reporting and trade finance services.

 

30



--------------------------------------------------------------------------------

“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code in effect in any
applicable jurisdiction from time to time.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02 Other Interpretive Provisions

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

.

 

31



--------------------------------------------------------------------------------

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time.

(b) The Borrower will provide a written summary of material changes in GAAP and
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(a). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, however, that until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) All calculations of the financial covenants in Section 8.11 shall be made on
a Pro Forma Basis. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

1.04 Rounding.

Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

32



--------------------------------------------------------------------------------

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

(c) For purposes of computing the Consolidated Net Leverage Ratio and
Consolidated Net Secured Leverage Ratio with respect to any amount in an
Alternative Currency, such amount shall be deemed to equal the Dollar Equivalent
thereof based on the average daily Spot Rate for such Alternative Currency for
the most recent twelve-month period immediately prior to the date of
determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the related period.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans
(i) with regard to the Revolving Lenders collectively, the Total Revolving
Outstandings shall not exceed TWO HUNDRED

 

33



--------------------------------------------------------------------------------

MILLION DOLLARS ($200,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Committed
Amount”) and (ii) with regard to each Revolving Lender individually, such
Revolving Lender’s Pro Rata Share of Total Revolving Outstandings shall not
exceed such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Term Loan A. Subject to the terms and conditions set forth herein, the Term
Loan A Lenders, severally and not jointly, agree to make an advance to the
Borrower on the Closing Date of their Pro Rata Share of a term loan (the “Term
Loan A”) in the aggregate principal amount of ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000). The Term Loan A may consist of Base Rate Loans, Eurodollar Rate
Loans or a combination thereof as the Borrower may request. Amounts repaid on
the Term Loan A may not be reborrowed.

(c) Incremental Loan Facilities. At any time on or after the Closing Date, the
Borrower may, on written notice to the Administrative Agent, establish
additional credit facilities with Lenders or other lenders who shall become
Lenders (collectively, the “Incremental Loan Facilities”) by increasing the
Aggregate Revolving Committed Amount (the “Incremental Revolving Loan
Facility”), increasing the amount of the Term Loan A (the “Incremental Term Loan
A”), or establishing a new term loan or loans as provided herein; provided,
however, that, with respect to the establishment of any such Incremental Loan
Facility:

(i) the aggregate amount of loans and commitments for all Incremental Loan
Facilities established after the Closing Date hereunder shall not exceed the
lesser of (A) ONE HUNDRED AND TWENTY FIVE MILLION DOLLARS ($125,000,000) and
(B) the amount that would cause the Consolidated Net Leverage Ratio to be equal
to 3.00:1.0 as determined on a Pro Forma Basis on the date of establishment of
such Incremental Loan Facility (assuming for purposes hereof that the entire
amount of the Incremental Loan Facility is fully drawn and funded);

(ii) (A) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto, (B) the Borrower shall be in compliance
with the financial covenants under Section 8.11 after giving effect thereto on a
Pro Forma Basis (assuming for purposes hereof that the entire amount of the
Incremental Loan Facility is fully drawn and funded), (C) the conditions for
Credit Extensions under subsections (a) and (b) of Section 5.02 are or can be
satisfied on such date and (D) the Borrower shall demonstrate compliance with
the sizing condition for the Incremental Loan Facility in
clause (i) hereinabove;

(iii) the Borrower will provide (A) a compliance certificate from a Responsible
Officer confirming satisfaction of the foregoing conditions in clause (ii) above
and demonstrating compliance with the financial covenants hereunder after giving
effect to such Incremental Loan Facility on a Pro Forma Basis (assuming for
purposes hereof, that the amount of such Incremental Loan Facility is fully
drawn and funded) and (B) supporting resolutions, legal opinions, promissory
notes and other items as may be reasonably required by the Administrative Agent;

(iv) lenders providing loans and commitments for such Incremental Loan Facility
will provide a Lender Joinder Agreement;

 

34



--------------------------------------------------------------------------------

(v) upfront and/or arrangement fees, if any, in respect of the new commitments
or loans so established, shall be paid; and

(vi) to the extent necessary in the reasonable judgment of the Administrative
Agent, amendments to each of the Collateral Documents, if any, and related
documents or agreements shall have been made, in each case in a manner
reasonably satisfactory to the Administrative Agent.

In connection with establishment of any Incremental Loan Facility, (1) none of
the Lenders or their affiliates shall have any obligation to provide commitments
or loans for any Incremental Loan Facility without their prior written approval,
(2) neither the Administrative Agent nor any of the Arrangers shall have any
responsibility for arranging any such additional commitments without their prior
written consent and subject to such conditions, including fee arrangements, as
they may provide in connection therewith and (3) Schedule 2.01 will be deemed to
be revised to reflect the Lenders, Loans, Commitments and pro rata shares or
percentages after giving effect to establishment of such Incremental Loan
Facility.

(d) Additional Conditions for Establishment of Incremental Revolving Loan
Facility. In addition to the requirements of Section 2.01(c), establishment of
an Incremental Revolving Loan Facility is subject to the following additional
conditions:

(i) any such increase will be in a minimum principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof;

(ii) any new lender providing loans and commitments for the Incremental
Revolving Loan Facilities must be reasonably acceptable to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender; and

(iii) if any Revolving Loans are outstanding at the time of establishment of the
Incremental Revolving Loan Facility, the Borrower will make such payments and
adjustments on the Revolving Loans (including payment of any break-funding
amounts owing under Section 3.05) as may be necessary to give effect to the
revised commitment amounts and Pro Rata Shares, it being agreed that the
Administrative Agent shall, in consultation with the Borrower, manage the
allocation of the revised Pro Rata Shares to the existing Eurodollar Rate Loans
in such a manner as to minimize the break-funding amounts so payable by the
Borrower.

Any Incremental Revolving Loan Facility established by way of increasing the
Aggregate Revolving Commitments under Section 2.01(a) shall be a part of the
Revolving Loans and Revolving Commitments hereunder subject to the same terms
and conditions without distinction from the Revolving Loans and Revolving
Commitments existing prior to their establishment.

(e) Additional Conditions for Establishment of Incremental Term Loan A. In
addition to the requirements of Section 2.01(c), establishment of an Incremental
Term Loan A is subject to the following additional conditions:

(i) any such increase will be in a minimum principal amount of $20,000,000 and
integral multiples of $5,000,000 in excess thereof, or in each case such smaller
amount as the Borrower shall be entitled to under clause (c)(i) above;

(ii) the Borrower will make such payments and adjustments on the Term Loan A
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment amounts and pro rata
shares or percentages, it

 

35



--------------------------------------------------------------------------------

being agreed that the Administrative Agent shall, in consultation with the
Borrower, manage the allocation of the revised pro rata shares to the existing
Eurodollar Rate Loans in such a manner as to minimize the break-funding amounts
so payable by the Borrower;

(iii) in the case of an increase in the amount of the Term Loan A after the
first principal amortization payment date, adjustments will be made to the
schedule of amortization payment provided in Section 2.07(c), as appropriate, to
give effect thereto such that payments of principal, interest and other amounts
will be made on the same basis as for the underlying Term Loan A and the
principal amortization payments made to the holders of the Term Loan A will be
not less than that which was payable to such holders prior to giving effect to
the Incremental Loan Facility; and

(iv) any new lender providing loans for the Incremental Term Loan A must be
reasonably acceptable to the Borrower.

Any Incremental Term Loan A established under Section 2.01(c) shall be a part of
the Term Loan A hereunder subject to the same terms and conditions without
distinction from the Term Loan A existing prior to their establishment.

(f) Additional Conditions for Establishment of Incremental Term Loan Facilities.
In addition to the requirements of Section 2.01(c), establishment of another
term loan is subject to the following additional conditions:

(i) any such Term Loan or increase in the amount of an existing Term Loan will
be in a minimum principal amount of $20,000,000 and integral multiples of
$10,000,000 in excess thereof, or in each case such smaller amount as the
Borrower shall be entitled to under clause (c)(i) above;

(ii) if the aggregate amount of loans and commitments under another term loan
established hereunder is being increased, the Borrower will make such payments
and adjustments on the term loan (including payment of any break-funding amounts
owing under Section 3.05) as may be necessary to give effect to the revised
commitment amounts and percentages, it being agreed that the Administrative
Agent shall, in consultation with the Borrower, manage the allocation of the
revised commitment percentages to the existing Eurodollar Rate Loans in such a
manner as to minimize the break-funding amounts so payable by the Borrower;

(iii) in the case of an increase in the amount of another term loan established
hereunder after the first principal amortization payment date, adjustments will
be made to the schedule of amortization payment provided in Section 2.07(c), as
appropriate, to give effect thereto such that payments of principal, interest
and other amounts will be made on the same basis as for the underlying term loan
and the principal amortization payments made to the holders of the existing
underlying term loan will be not less than that which was payable prior to
giving effect to the Incremental Loan Facility;

(iv) the new term loan being established will have a final maturity date that is
at least 91 days beyond the final maturity date for the Term Loan A and an
average weighted life-to-maturity from the date of issuance not less than the
remaining average weighted life-to-maturity for Term Loan A from such date;

(v) it is acknowledged that pricing for the new term loans established as an
Incremental Loan Facility hereunder may have pricing that is higher or lower
than pricing

 

36



--------------------------------------------------------------------------------

applicable to the Term Loan A; provided, however, that the all-in-yield of each
such new term loan shall be as provided in the amendment and joinder agreements
pursuant to which such new term loan is established (it being understood that
the “all-in-yield” shall be determined after taking into account original issue
discount (assuming a four year average life), fees (other than bona fide
arrangement, underwriting, structuring or similar fees not generally shared with
the applicable Lenders) and interest rate (including any applicable LIBOR
floor)); provided, further, however (1) subject to the following clause (2),
that in the event that the all-in-yield of such new term loan is fifty basis
points (0.50%) or more greater than the all-in-yield of the Term Loan A, then
the Applicable Rate will be increased such that after giving effect thereto the
all-in-yield of the Term Loan A is not more than fifty basis points (0.50%) less
than the all-in-yield of the new term loan and (2) if the new term loan
amortizes at 1.00% or less per annum, then in the event that the all-in-yield of
such new term loan is seventy-five basis points (0.75%) or more greater than the
all-in-yield of the Term Loan A, then the Applicable Rate will be increased such
that after giving effect thereto the all-in-yield of the Term Loan A is not more
than seventy-five basis points (0.75%) less than the all-in-yield of the new
term loan;

(vi) except with respect to maturity, amortization (weighted average
life-to-maturity) and pricing as provided hereinabove, any additional term loan
established pursuant to this clause (f), shall have terms that are the same or
less restrictive than those for the Term Loan A.

(vii) any new lender providing loans for the new term loan must be reasonably
acceptable to the Borrower.

For purposes of this subsection only, the Pro Rata Share for any new term loan
established hereunder will be deemed to include all upfront or similar fees or
original issue discount (amortized over the life of such term loan) payable to
all Lenders of such term loans, but exclusive of any arrangement, structuring or
other fees payable in connection therewith that are not shared with all Lenders
of such term loans.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) (i) Each Borrowing shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to the requested date of any Borrowing of Eurodollar
Rate Loans, and (B) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by an authorized officer of the Borrower. Each Borrowing of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (A) whether the Borrower’s request
is with respect to Revolving Loans or a Term Loan, (B) the requested date of the
Borrowing (which shall be a Business Day), (C) the principal amount of Loans to
be borrowed, (D) the Type of Loans to be borrowed and (E) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of a Loan in a Loan Notice, then the applicable Loans shall be
made as Base Rate Loans. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a

 

37



--------------------------------------------------------------------------------

Borrowing of Eurodollar Rate Loans in any Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(ii) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans.
Each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
the Borrower’s instructions, such instructions to be in form and substance
reasonably acceptable to the Administrative Agent; provided, however, that if on
the date of a Borrowing of Revolving Loans there are L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be first, applied to the payment in
full of any such L/C Borrowings and second, made available to the Borrower as
provided above.

(iii) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(b) The Borrower shall have the option on any Business Day to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (i) except as provided in
Section 3.05, Eurodollar Rate Loans may be converted into Base Rate Loans or
extended as Eurodollar Rate Loans for new Interest Periods only on the last day
of the Interest Period applicable thereto, (ii) Loans extended as or converted
into Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (iii) any request for
continuation or conversion of a Eurodollar Rate Loan which shall fail to specify
an Interest Period shall be deemed to be a request for an Interest Period of one
month. Each such continuation or conversion shall be effected by the Borrower by
giving a Notice of Extension/Conversion (or telephonic notice promptly confirmed
in writing) to the office of the Administrative Agent specified in
Section 11.02, or at such other office as the Administrative Agent may, from
time to time, designate in writing, prior to 11:00 a.m., on the Business Day of,
in the case of the conversion of a Eurodollar Rate Loan into a Base Rate Loan,
and on the date three (3) Business Days prior to, in the case of the
continuation of a Eurodollar Rate Loan or the conversion of a Base Rate Loan
into a Eurodollar Rate Loan, the date of the proposed continuation or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto. In the event the Borrower fails to
request continuation or conversion of any Eurodollar Rate Loan in accordance
with this Section or any such conversion or continuation is not permitted or
required by this Section then such Eurodollar Rate Loan shall be automatically
converted into a Base Rate Loan at the end of the Interest Period applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed continuation or conversion affecting any
Revolving Loan.

(c) After giving effect to all Borrowings, conversions and continuations of
Revolving Loans, the Term Loan A and any Term Loans (other than the Term Loan
A) established under the Incremental

 

38



--------------------------------------------------------------------------------

Loan Facilities, there shall not be more than (i) five (5) Interest Periods in
effect with respect to Revolving Loans, (ii) five (5) Interest Periods in effect
with respect to the Term Loan A and (iii) five (5) Interest Periods in effect
with respect to any Term Loan (other than the Term Loan A) established under the
Incremental Loan Facilities.

 

2.03 Letters of Credit.

 

  (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries and to amend or extend Letters of
Credit previously issued by it in accordance with subsection (b) below and
(2) to honor drawings under the Letters of Credit issued by it and (B) the
Revolving Lenders severally agree to participate in Letters of Credit hereunder
for the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided, however, that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit (w) with regard to the Revolving Lenders
collectively, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Committed Amount, (x) with regard to each Revolving Lender
individually, such Revolving Lender’s Pro Rata Share of Total Revolving
Outstandings shall not exceed such Revolving Lender’s Revolving Commitment and
(y) the Outstanding Amount of the L/C Obligations shall not exceed THIRTY
MILLION DOLLARS ($30,000,000) (the “Letter of Credit Sublimit”). Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from,

 

39



--------------------------------------------------------------------------------

the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the L/C Issuer in good faith
deems material to it;

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial face amount less than $100,000 in the
case of a commercial Letter of Credit or $250,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; or

(E) any Lender is at such time a Defaulting Lender, whether on account of a
failure to fund its obligations under Section 2.03(c) or otherwise, unless
Adequate Assurance has been provided.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall be under no obligation to issue or amend any Letter of
Credit if the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party on or prior to the Business Day prior to
the requested date of issuance or amendment of such Letter of Credit that one or
more applicable conditions contained in Section 5.02 shall not then be
satisfied.

(vii) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Requests for Issuance. Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and

 

40



--------------------------------------------------------------------------------

signed by an authorized officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least five (5) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii) Issuance. Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit that one or more applicable conditions
contained in Section 5.02 shall not then be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Pro Rata Share times the
amount of such Letter of Credit.

(iii) Auto-Extension Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve (12) -month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted or would have no obligation
at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the

 

41



--------------------------------------------------------------------------------

provisions of clauses (ii) and (iii) of Section 2.03(a) or otherwise) or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or any
Loan Party that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Reporting by L/C Issuer. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. On a monthly basis, the L/C Issuer shall deliver to the
Administrative Agent a complete list of all outstanding Letters of Credit issued
by the L/C Issuer as provided in Section 2.03(f).

 

  (c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. The L/C Issuer shall notify the Borrower
of the amount of the drawing promptly following the determination thereof, and
in any event no later than 9:00 a.m. on the Honor Date (as hereafter defined).
In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the L/C Issuer in such Alternative Currency, unless
(A) the L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
L/C Issuer promptly following receipt of the notice of drawing that the Borrower
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer in an amount equal to the amount of such honored
drawing and in the applicable Alternative Currency. If the Borrower fails to so
reimburse the L/C Issuer by such time, the L/C Issuer shall promptly notify the
Administrative Agent, whereupon the Administrative Agent shall promptly notify
each Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Pro Rata Share thereof. In
such event, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, the amount of the
unutilized portion of the Aggregate Revolving Committed Amount or the conditions
set forth in Section 5.02. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, however, that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Revolving Lender (including any Revolving Lender acting as L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the

 

42



--------------------------------------------------------------------------------

Administrative Agent for the account of the L/C Issuer in Dollars at the
Administrative Agent’s Office for Dollar denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, (C) noncompliance
with the conditions set forth in Section 5.02 or (D) any other occurrence, event
or condition, whether or not similar to any of the foregoing. No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

  (d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the

 

43



--------------------------------------------------------------------------------

account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

44



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. Neither the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders, the Revolving Lenders, the
Required Revolving Lenders or the Required Lenders, as applicable, (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
or (iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to and shall not preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order without responsibility for further investigation and regardless
of any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
amounts) issued by it on a monthly basis and upon the request of the
Administrative Agent and the Administrative Agent shall provide a copy of such
list to any Lender upon request.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, if
(A) the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing or (B) as of
the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in an amount equal to such Outstanding Amount (or, in the case of a
Letter of Credit which is in a currency other than Dollars, 105% of such
Outstanding Amount) determined as of the date of such L/C Borrowing or the
Letter of Credit Expiration Date, as the case may be.

(ii) In addition, if the Administrative Agent notifies the Borrower at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower

 

45



--------------------------------------------------------------------------------

shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit.

(iii) Sections 2.05, 2.14, 9.02(c) and 9.03 set forth certain additional
requirements to deliver Cash Collateral hereunder.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of ISP
shall apply to each standby Letter of Credit and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share,
in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit and (ii) for each standby
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. Letter of
Credit Fees shall be (i) computed on a monthly basis in arrears and (ii) due and
payable on the fifth (5th) Business Day after the end of each month, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any month, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such month that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, (i) upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate and (ii) Defaulting
Lenders shall not be entitled to the Letter of Credit Fee as provided in
Section 2.14.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account (i) a one
time fronting fee for each commercial Letter of Credit issued by it equal to
one-eighth of one percent (1/8%) times the amount of such commercial Letter of
Credit, due and payable at the time of issuance and (ii) a fronting fee with
respect to each standby Letter of Credit issued by it in an amount equal to
one-eighth of one percent (1/8%) per annum on the daily amount available to be
drawn thereunder, due and payable monthly in arrears on the fifth (5th) Business
Day after the end of each month, commencing with the first such date to occur
after the issuance of such standby Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees and
other standard costs and charges of the L/C Issuer relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of or is
for the account of a Subsidiary, the Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the

 

46



--------------------------------------------------------------------------------

account of Subsidiaries inures to the benefit of the Borrower and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to either the Borrower in Dollars from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed FIFTEEN MILLION DOLLARS ($15,000,000) (the “Swing Line Sublimit”) at any
time outstanding, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Loans
and L/C Obligations of the Swing Line Lender in its capacity as a Revolving
Lender, may exceed the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) with
regard to the Revolving Lenders collectivity, the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Committed Amount and (ii) with regard
to each Revolving Lender individually (other than the Swing Line Lender) such
Revolving Lender’s Pro Rata Share of Total Revolving Outstandings shall not
exceed such Revolving Lender’s Revolving Commitment. Within the foregoing limits
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05 and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest at such rate as mutually
agreed between the Borrower and the Swing Line Lender or, in the absence of such
mutual agreement, shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to and hereby irrevocably
and unconditionally agrees to purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which such notice may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date and shall specify
(i) the amount to be borrowed, which shall be a minimum principal amount of
$250,000 and integral multiples of $100,000 in excess thereof and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by an authorized officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a) or (B) that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower. The
Swing Line Lender shall not be under any obligation to make a Swing Line Loan if
any Lender is at such time a Defaulting Lender, whether on account of a failure
to fund its obligations under Section 2.04(a)(ii) or otherwise, unless such
Lender shall have provided Adequate Assurance.

 

47



--------------------------------------------------------------------------------

  (c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Revolving
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Revolving Committed Amount or the conditions set forth in Section 5.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, (C) non-compliance with the conditions
set forth in Section 5.02 or (D) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such purchase or funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

  (d) Repayment of Participations.

 

48



--------------------------------------------------------------------------------

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05 Prepayments.

(a) Voluntary Prepayments. Voluntary prepayments may be made on any Loans
hereunder selected by the Borrower on a pro rata basis to the Lenders in
accordance with their respective interests therein at par without premium or
penalty (except, in the case of Loans other than Base Rate Loans, amounts
payable pursuant to Section 3.05); provided, however, that:

(A) (1) in the case of Loans other than Swing Line Loans, (x) notice thereof
must be received by 11:00 a.m. by the Administrative Agent at least three
(3) Business Days prior to the date of prepayment, in the case of Eurodollar
Rate Loans and (y) one (1) Business Day prior to the date of prepayment, in the
case of Base Rate Loans and (2) any such prepayment shall be a minimum principal
amount of (x) $5,000,000 and integral multiples of $1,000,000 in excess thereof,
in the case of Eurodollar Rate Loans and (y) $1,000,000 and integral multiples
of $500,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire remaining principal amount thereof, if less; and

(B) in the case of Swing Line Loans, (1) notice thereof must be received by the
Swing Line Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent) and (2) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swing Line Lender).

 

49



--------------------------------------------------------------------------------

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans; provided, however, that the Borrower may
rescind any notice of voluntary prepayment hereunder if such prepayment would
have resulted from a refinancing or other repayment of all of the Loans and
Commitment, and such refinancing or the transactions giving rise to such
prepayment shall not have been consummated or shall otherwise have been delayed.
The Administrative Agent will give prompt notice to the applicable Lenders of
any prepayment on the Loans and the Lender’s interest therein. Prepayments of
Eurodollar Rate Loans hereunder shall be accompanied by accrued interest on the
amount prepaid and breakage amounts, if any, under Section 3.05.

 

  (b) Mandatory Prepayments.

(i) Revolving Commitments. If at any time (A) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Committed Amount, (B) the Outstanding
Amount of L/C Obligations shall exceed the Letter of Credit Sublimit or (C) the
Outstanding Amount of Swing Line Loans shall exceed the Swing Line Sublimit, the
Borrower shall immediately prepay the Total Revolving Outstandings and/or Cash
Collateralize L/C Obligations in an amount equal to such excess; provided,
however, that except with respect to clauses (A) and (B) above, L/C Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and Swing
Line Loans have been paid in full.

(ii) Dispositions. The Borrower shall make prepayment on the Loan Obligations
within five (5) Business Days following receipt of the Net Cash Proceeds
required to be prepaid pursuant to the provisions hereof in an amount equal to
one hundred percent (100%) of the Net Cash Proceeds received from any
Disposition or Involuntary Disposition, in excess of $7,500,000 (whether in one
transaction or in a series of related transactions) by Holdings or any of its
Subsidiaries to the extent (A) such proceeds are not reinvested in properties or
assets within twelve months of the date of such Disposition or Involuntary
Disposition (or, if Holdings or any of its Subsidiaries enters into a commitment
to reinvest such Net Cash Proceeds within twelve months of the date of such
Disposition or Involuntary Disposition, within eighteen months of the date of
such commitment) and (B) the aggregate amount of such proceeds that are not
reinvested (or committed to be reinvested) in accordance with clause (A) hereof
exceeds $50,000,000 in any fiscal year.

(iii) Debt Transactions. The Borrower shall make prepayment on the Loan
Obligations in an amount equal to the percentage of Net Cash Proceeds of
Indebtedness issued pursuant to Section 8.03(f) in excess of $200,000,000 (for
all such Indebtedness issued pursuant to such Section from the Closing Date, and
not in any instance) as shown below:

 

Consolidated Net Leverage Ratio (calculated

on a Pro Forma Basis)

   Percent  

> 2.75:1.0

     100 % 

£ 2.75:1.0

     0 % 

The Borrower will make any such prepayments in respect of such issued
Indebtedness within five (5) Business Days of receipt.

(iv) Excess Cash Flow. The Borrower shall make prepayment on the Loan
Obligations in an amount equal to the percentage of Consolidated Excess Cash
Flow for fiscal years ending December 31, 2011 and thereafter as shown below:

 

50



--------------------------------------------------------------------------------

Consolidated Net Leverage Ratio

  

Percent

> 2.00:1.0    50% > 1.75:1.0 but < 2.00:1.0    25% < 1.75:1.0    0%

Where on application of a mandatory prepayment, the Borrower will cross a
threshold for a lower percentage level, prepayment will be made to the point at
which the threshold will be crossed before credit is given for the lower
percentage level. The Borrower will make any such prepayment in respect of
Consolidated Excess Cash Flow annually within five (5) Business Days of the date
by which delivery of the annual Compliance Certificate under Section 7.02(b) is
due.

(c) Application of Prepayments. Within each Loan, except as set forth below,
prepayments will be applied first to Base Rate Loans, then to Eurodollar Rate
Loans in direct order of Interest Period maturities. In addition:

(i) Voluntary Prepayments. Voluntary prepayments under Section 2.05(a) above
shall be applied to such Loans and to such installments of such Loans as
specified by the Borrower;

 

  (ii) Mandatory Prepayments.

(A) Mandatory prepayments under Section 2.05(b)(i) in respect of the Revolving
Commitments will be made to the Administrative Agent for application to the
Revolving Obligations (without a permanent reduction in commitments thereunder);

(B) Mandatory prepayments under Section 2.05(b)(ii) in respect of Dispositions
and Involuntary Dispositions and Section 2.05(b)(iii) will be applied in the
following order: (i) first, to the first eight amortization installments of Term
Loan A, (ii) second, ratably to the Term Loans until paid in full and
(iii) third, to the Revolving Obligations (without a permanent reduction in
commitments thereunder). Amounts applied to the Term Loans will be applied pro
rata to remaining principal amortization installments; and

(C) Mandatory prepayments under Section 2.05(b)(iv) in respect of Consolidated
Excess Cash Flow will be applied first to such principal amortization
installments of Term Loan A as the Borrower may direct until paid in full, and
then to the Revolving Obligations (without a permanent reduction in commitments
thereunder).

(iii) General. Prepayments on the Revolving Obligations will be made first to
the Revolving Loans and Swing Line Loans until paid in full, and then to Cash
Collateralize the L/C Obligations. Except in the case of Defaulting Lender where
their share will be held as provided in Section 2.14(a), prepayments on any Loan
hereunder will be made to the Lenders ratably in accordance with their
respective interests therein.

(iv) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative
Agent) by and in the sole dominion and control of the Administrative Agent. Any
amounts so deposited shall be held by the Administrative Agent as collateral for
the prepayment

 

51



--------------------------------------------------------------------------------

of such Eurodollar Rate Loans and shall be applied to the prepayment of the
applicable Eurodollar Rate Loans at the end of the current Interest Periods
applicable thereto or sooner at the election of the Administrative Agent upon
the occurrence of an Event of Default. At the request of the Borrower, amounts
so deposited shall be invested by the Administrative Agent in Cash Equivalents
maturing on or prior to the date or dates on which it is anticipated that such
amounts will be applied to prepay such Eurodollar Rate Loans. Any interest
earned on such Cash Equivalents so invested by the Administrative Agent at the
request of the Borrower will be for the account of the Borrower; provided,
however, that the Borrower will deposit with the Administrative Agent the amount
of any loss on any such Cash Equivalents to the extent and within the time
necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.

 

2.06 Termination or Reduction of Aggregate Revolving Committed Amount.

The Aggregate Revolving Committed Amount may be permanently reduced in whole or
in part by notice from the Borrower to the Administrative Agent; provided,
however, that (a) any such notice thereof must be received by 11:00 a.m. at
least three (3) Business Days prior to the date of reduction or termination and
any such reduction or termination shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Aggregate Revolving Committed Amount) and (b) the
Aggregate Revolving Committed Amount may not be reduced to an amount less than
the Total Revolving Outstandings. The Administrative Agent will give prompt
notice to the Revolving Lenders of any such reduction in Aggregate Revolving
Committed Amount. Any reduction of the Aggregate Revolving Committed Amount
shall be applied to the Revolving Commitments of the Revolving Lenders ratably
in accordance with their respective interests therein, except as provided in
Section 2.14. All commitment or other fees accrued until the effective date of
any termination of the Aggregate Revolving Committed Amount shall be paid on the
effective date of such termination.

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) demand by the Swing Line Lender and (ii) the Maturity
Date.

(c) Term Loan A. The outstanding principal amount of the Term Loan A shall be
repayable in consecutive quarterly installments on the dates set forth below,
beginning on May 15, 2011 and ending on the Maturity Date, as follows (expressed
in terms of percentage of original principal amount), unless accelerated sooner
pursuant to Section 9.02:

 

Payment Date

   Amount      Percent    

Payment Date

   Amount      Percent  

May 15, 2011

   $ 1,875,000         1.25 %    September 15, 2013    $ 2,812,500         1.875
% 

June 15, 2011

   $ 1,875,000         1.25 %    December 15, 2013    $ 2,812,500         1.875
% 

September 15, 2011

   $ 1,875,000         1.25 %    March 15, 2014    $ 3,750,000         2.5 % 

December 15, 2011

   $ 1,875,000         1.25 %    June 15, 2014    $ 3,750,000         2.5 % 

March 15, 2012

   $ 1,875,000         1.25 %    September 15, 2014    $ 3,750,000         2.5
% 

 

52



--------------------------------------------------------------------------------

Payment Date

   Amount      Percent    

Payment Date

   Amount      Percent  

June 15, 2012

   $ 1,875,000         1.25 %    December 15, 2014    $ 3,750,000         2.5 % 

September 15, 2012

   $ 1,875,000         1.25 %    March 15, 2015    $ 3,750,000         2.5 % 

December 15, 2012

   $ 1,875,000         1.25 %    June 15, 2015    $ 3,750,000         2.5 % 

March 15, 2013

   $ 2,812,500         1.875 %    September 15, 2015    $ 3,750,000         2.5
% 

June 15, 2013

   $ 2,812,500         1.875 %    December 15, 2015    $ 97,500,000         65
%                                       $ 150,000,000         100.00 %         
                 

 

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurodollar Rate
for such Interest Period plus (B) the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) unless otherwise mutually agreed between the Borrower
and the Swing Line Lender, each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

  (b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

 

      (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such overdue amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law.

 

      (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee in Dollars equal to the product of (i) (A) if the Consolidated
Net Leverage Ratio is equal to or greater than 1.75:1.0, a rate per annum equal
to 0.75% and (B) if the Consolidated Net Leverage Ratio is less than 1.75:1.0, a
rate per annum equal to 0.50% times (ii) the actual daily amount by which the
Aggregate Revolving Committed

 

53



--------------------------------------------------------------------------------

Amount exceeds the sum of (y) the Outstanding Amount of Revolving Loans and
(z) the Outstanding Amount of L/C Obligations. Notwithstanding the foregoing and
the actual Consolidated Net Leverage Ratio at any time during such periods,
during all periods from the Closing Date through September 30, 2011, the
commitment fee shall be determined as if the Consolidated Net Leverage Ratio was
greater than or equal to 1.75:1.0. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Section 5.02 is not met, and shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the fifth (5th) Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Maturity Date.
With respect to any computation under clause (i) of the preceding sentence, if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Committed Amount. Notwithstanding anything to the contrary contained herein
Defaulting Lenders shall not be entitled to the commitment fee as provided in
Section 2.14.

(b) Fee Letter. The Borrower shall pay to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.

(c) Engagement Letter. The Borrower shall pay to the Arrangers for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Engagement Letter. Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.

(d) Upfront Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s Term Loan A and/or Revolving Commitment, as
applicable, a closing fee in an amount as separately agreed by the Borrower and
such Lender. Such closing fees will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter.

 

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made and shall not accrue
on a Loan or any portion thereof for the day on which the Loan or such portion
is paid; provided, however, that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, Holdings or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by Holdings
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Net Leverage Ratio would have resulted in higher pricing for such
period, Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders and/or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or
after the occurrence of an actual or deemed entry of an order for relief with
respect to Holdings or the Borrower under the Bankruptcy Code, automatically and
without further

 

54



--------------------------------------------------------------------------------

action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This subsection shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Sections 2.03(c)(iii),
2.03(i), 2.08(b) or 2.09 or under Article IX. The Borrower’s obligations under
this subsection shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Register maintained by
the Administrative Agent pursuant to Section 11.06(c) in the ordinary course of
business. The Register maintained by the Administrative Agent shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the Register in respect of such
matters, the Register shall control in the absence of manifest error. Upon any
Lender’s request, the Borrower shall execute and deliver to such Lender (through
the Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
be (i) in the case of Revolving Loans, in the form of Exhibit C-1 (a “Revolving
Note”), (ii) in the case of Swing Line Loans, in the form of Exhibit C-2 (a
“Swing Line Note”), and (iii) in the case of the Term Loan A or any Term Loan
established under the Incremental Loan Facilities, in the form of Exhibit C-3
(each promissory note evidencing the Term Loan A, a “Term Loan A Note”). Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain, in accordance with its
usual practice, accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after

 

55



--------------------------------------------------------------------------------

the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent at (A) in the case of
a payment to be made by such Lender the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.

 

56



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.05 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.05 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.05.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein or with respect to
payments in accordance with Section 11.06 or any amendment thereof, any Lender
shall obtain on account of the Loans made by it or the participations in L/C
Obligations or in Swing Line Loans held by it (but not including any amounts
applied by the Swing Line Lender to outstanding Swing Line Loans) any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of the other Lenders; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 11.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.14 Defaulting Lenders.

(a) Defaulting Lenders. Notwithstanding anything contained herein to the
contrary, in the case of a Defaulting Lender:

 

57



--------------------------------------------------------------------------------

(i) the L/C Issuer may require, the Borrower or Defaulting Lender to provide
Adequate Assurance, which may include cash collateral, for the Defaulting
Lender’s share of the L/C Obligations as a condition to the issuance or
extension of Letters of Credit, as referenced in Section 2.03(a)(iii)(E);

(ii) the Swing Line Lender may require, the Borrower or Defaulting Lender to
provide Adequate Assurance, which may include cash collateral, for the
Defaulting Lender’s risk participation share of Swing Line Loans as a condition
to the making or extension of Swing Line Loans, as referenced in
Section 2.04(b);

(iii) the Defaulting Lender may be replaced as provided in Section 11.14;

(iv) all payments of principal, interest, fees and other amounts owing to a
Defaulting Lender will be paid into an account or subaccount with the
Administrative Agent for the benefit of the Defaulting Lender (collectively, the
“Defaulting Lender Account”) and held to secure the Defaulting Lender’s
obligations hereunder. Amounts held in the Defaulting Lender Account will be
used first to reimburse the Administrative Agent and Collateral Agent for the
Defaulting Lender’s share of fees and expenses, second as cash collateral for
the Defaulting Lender’s share of outstanding L/C Obligations and Swing Line
Loans, third to fund the Defaulting Lender’s share of Revolving Loan advances
and fourth as cash collateral for the Defaulting Lender’s unfunded share of the
Revolving Commitments. Any amounts remaining in the Defaulting Lender Account
after payment in full of the Defaulting Lender’s obligations and termination of
the commitments under this Agreement and the other Loan Documents will be paid
over to the Defaulting Lender;

(v) the Defaulting Lender shall not be entitled to vote or receive a commitment
fee, facility fee or letter of credit fee hereunder for so long as it shall be a
Defaulting Lender, except as provided in Section 11.01; and

(vi) subject to Section 2.14(c), the commitments of the Defaulting Lender may be
reduced or terminated as provided in Section 2.06 on a non-ratable basis.

(b) Provision of Cash Collateral and Adequate Assurance. Where cash collateral
or other Adequate Assurance is provided in respect of the obligations of a
Defaulting Lender, the cash collateral will be held in a blocked non-interest
bearing deposit account with the L/C Issuer or Swing Line Lender, as
appropriate, to secure the obligations of the Defaulting Lender to the L/C
Issuer or Swing Line Lender, as appropriate, and the Borrower, the Defaulting
Lender or other party providing the cash collateral or other Adequate Assurance
pledges and grants a security interest therein to the L/C Issuer or Swing Line
Lender, as appropriate, and the pledgor will provide, promptly on request, a
deposit account control agreement in form and substance reasonably satisfactory
to the L/C Issuer or Swing Line Lender, as appropriate.

(c) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, however, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default
exists; (ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate

 

58



--------------------------------------------------------------------------------

Outstanding Amount of the Loans of that Lender and (iii) the representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date;
provided, however, that in each such case such materiality qualifier shall not
be applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section) the Administrative Agent, the Lender or the L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with

 

59



--------------------------------------------------------------------------------

respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including Attorney Costs
of the Administrative Agent and fees and expenses of the Borrower’s
counsel) incurred by or asserted against the Borrower or the Administrative
Agent by any Governmental Authority as a result of the failure by such Lender or
the L/C Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender (which term includes,
for purposes of this Section 3.01(e), the L/C Issuer) shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative

 

60



--------------------------------------------------------------------------------

Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, or upon the obsolescence, invalidity or expiration of
any previously delivered form, but only if such Lender is legally entitled to do
so) executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, or upon the obsolescence, invalidity or
expiration of any previously delivered form, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

61



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority. At the
request of the Borrower, the Administrative Agent, any Lender or the L/C Issuer
shall take reasonable efforts to pursue any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be, so long as the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, determines, in its sole discretion, that such efforts would not
result in any additional costs, expense or risks or be otherwise disadvantageous
to it. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

3.02 Illegality

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03 Inability to Determine Rates

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being

 

62



--------------------------------------------------------------------------------

offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Costs

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or

 

63



--------------------------------------------------------------------------------

such Lender’s or the L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided, however, that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05 Compensation for Losses

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the

 

64



--------------------------------------------------------------------------------

London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender provides a notice to the
Administrative Agent pursuant to Section 3.02, if any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 (each such Lender, an “Affected
Lender”), (ii) the circumstances which have caused such Lender to be an Affected
Lender or which entitle such Lender to receive such payments shall remain in
effect and (iii) such Lender shall fail to withdraw such notice within five
(5) Business Days after the Borrower’s request for such withdrawal, the Borrower
may replace any such Lender in accordance with Section 11.14.

 

3.07 Survival

All of the Borrower obligations under this Article III shall survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.

ARTICLE IV.

GUARANTY

4.01 The Guaranty

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or Treasury
Management Agreement with a Loan Party and the Administrative Agent as
hereinafter provided, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby

 

65



--------------------------------------------------------------------------------

further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

4.02 Obligations Unconditional

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, validity or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Obligations and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any Loan Document,
Swap Contract or Treasury Management Agreement between any Loan Party and any
Lender or Affiliate of a Lender, or any other agreement or instrument referred
to in any Loan Document, Swap Contract or Treasury Management Agreement shall be
done or omitted;

(c) the maturity of any of the Obligations shall be accelerated or any of the
Obligations shall be modified, supplemented or amended in any respect or any
right under any Loan Document, Swap Contract or Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender, or any other
agreement or instrument referred to in any Loan Document, Swap Contract or
Treasury Management Agreement shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or

 

66



--------------------------------------------------------------------------------

(d) any Lien granted to or in favor of the Administrative Agent or any Lender or
Lenders as security for any of the Obligations shall fail to attach or be
perfected.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or Treasury Management Agreement between
any Loan Party and any Lender or Affiliate of a Lender, or any other agreement
or instrument referred to in any Loan Document, Swap Contract or Treasury
Management Agreement or against any other Person under any other guarantee of or
security for any of the Obligations.

 

4.03 Reinstatement

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including Attorney Costs) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or other similar
law.

 

4.04 Certain Additional Waivers

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies

The Guarantors agree to the fullest extent permitted by law, as between the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, that the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

67



--------------------------------------------------------------------------------

4.06 Rights of Contribution

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

4.07 Guarantee of Payment; Continuing Guarantee

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee and shall apply to all Obligations whenever arising.

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions of Initial Credit Extension

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement, the Security Agreement, each Control Agreement required by
this Agreement and the Security Agreement to be in effect as of the Closing Date
(other than those Control Agreements delivered within forty-five (45) days of
the Closing Date in accordance with Section 7.15(a) below) and the Pledge
Agreement, each properly executed by a Responsible Officer of each signing Loan
Party and, in the case of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of the favorable
opinion of (i) Cleary, Gottlieb, Steen & Hamilton, LLP legal counsel to the Loan
Parties and (ii) Young Conaway Stargatt & Taylor, LLP Delaware counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, dated as of
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, the Arrangers and the Lenders.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

68



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing and in good standing in its state of organization or formation.

(d) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party;

(ii) all certificates evidencing any certificated Capital Stock (including those
evidencing interests in Material First-Tier Foreign Subsidiaries) pledged to the
Collateral Agent pursuant to the Pledge Agreement, together with duly executed
in blank, undated stock powers attached thereto;

(iii) searches of ownership of, and Liens on, the material intellectual property
of each Loan Party in the United States Copyright Office and the United States
Patent and Trademark Office; and

(iv) duly executed notices of a grant of security interest, in the form required
by the Security Agreement and as are necessary, in the Collateral Agent’s sole
discretion, to perfect the Collateral Agent’s security interest in the material
intellectual property of the Loan Parties (other than Excluded Property).

(e) Evidence of Insurance. Receipt by the Administrative Agent of certificates
of insurance of the Loan Parties evidencing general liability and property
insurance meeting the requirements set forth in the Loan Documents, including
naming the Collateral Agent as additional insured (in the case of general
liability insurance) or lender’s loss payee for claims in excess of $10,000,000
(in the case of property insurance) on behalf of the Lenders.

(f) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that (i) the
representations and warranties in Article VI are true and correct in all
material respects and (ii) no Default or Event of Default shall exist
immediately after giving effect to the Credit Extensions on the Closing Date.

(g) Solvency Certificate; Solvency Appraisal. Receipt by the Administrative
Agent of a certificate signed by a Responsible Officer of the Borrower and dated
as of the Closing Date, which certifies that after giving effect to the
consummation of Transactions, the Borrower and its Subsidiaries, taken as a
whole, are and will be Solvent. Such solvency certificate shall be in form,
scope and substance satisfactory to the Administrative Agent and the Arrangers.

(h) Material Adverse Effect. From December 31, 2009, there shall not have been
or occurred any event, change, occurrence, circumstance or development that,
individually or in the aggregate with any such events, changes, occurrences,
circumstances or developments, has had or would reasonably be expected to have a
Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(i) Fees and Expenses. Receipt by the Administrative Agent and the Lenders of
any fees and/or expenses required to be paid on or before the Closing Date,
including pursuant to Section 2.09.

(j) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all Attorney Costs for the Administrative Agent to the extent
invoiced at least two Business Days prior to or on the Closing Date, plus such
additional Attorney Costs for the Administrative Agent as shall constitute its
reasonable estimate of such costs incurred or to be incurred by it through the
closing proceedings; provided, however, that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent.

 

  (k) Consummation of Transactions.

(i) (A) All conditions to the issuance and sale of the Senior Unsecured Notes
shall have been satisfied or the fulfillment of any such conditions shall have
been waived with the consent of Lead Arrangers and (B) the Borrower shall have
issued at least $250,000,000 in aggregate face value of the Senior Unsecured
Notes.

(ii) The Administrative Agent shall have received a fully executed or conformed
copy of each Senior Unsecured Notes Document and any documents executed in
connection therewith. Each Senior Unsecured Notes Document shall be in full
force and effect, shall include terms and provisions reasonably satisfactory to
the Administrative Agent and no provision thereof shall have been modified or
waived in any respect determined by the Administrative Agent to be material, in
each case without the consent of the Administrative Agent.

(l) Existing Indebtedness. On the Closing Date, Holdings and its Subsidiaries
shall have (i) repaid in full all Indebtedness under the Existing Credit
Agreement and terminated any commitments to lend or make other extensions of
credit under the Existing Credit Agreement, (ii) repurchased any 8.125% Senior
Subordinated Notes tendered pursuant to the Tender Offer as of the Initial
Acceptance Date (as defined in the Offer to Purchase and Consent Solicitation
Statement dated January 28, 2011) and , with respect to any Notes not so
repurchased, issued a notice of redemption and deposited sufficient funds with
the trustee to redeem such Notes in accordance with the Indenture, subject to
satisfaction and discharge in connection with the mailing of a notice of
redemption, (iii) delivered to the Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Holdings and its Subsidiaries thereunder being repaid on
the Closing Date and (iv) made arrangements satisfactory to the Administrative
Agent with respect to the cancellation of any letters of credit outstanding
thereunder or the issuance of Letters of Credit to support the obligations of
Holdings and its Subsidiaries with respect thereto.

(m) Leverage Ratio. After the issuance of Loans and/or Letters of Credit on the
Closing Date, the Consolidated Net Leverage Ratio shall not exceed 2.25:1.0 on a
Pro Forma Basis.

(n) KYC Compliance. At least five (5) Business Days prior to the Closing Date,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to approve, accept or
consent to each document or other matter, or to be satisfied with the same, as
so required hereunder, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

70



--------------------------------------------------------------------------------

5.02 Conditions to all Credit Extensions

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; provided, however, that in each such case such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:

 

6.01 Existence, Qualification and Power

Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.02 Authorization; No Contravention

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action

 

71



--------------------------------------------------------------------------------

and do not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (c) violate any Law (including Regulation U or Regulation X issued by the
FRB); except in each case referred to in clause (b) or (c), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.03 Governmental Authorization; Other Consents

No approval, consent, exemption, authorization or other action by, or notice to,
or filing with any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

6.04 Binding Effect

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms.

 

6.05 Financial Statements; No Material Adverse Effect

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, commitments and Indebtedness, to the extent
required to be shown thereon under GAAP.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of
Holdings and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, to the extent required to be shown
thereon under GAAP.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Involuntary Disposition or Disposition by
Holdings or any Subsidiary of any material part of the business or Property of
Holdings and its Subsidiaries, taken as a whole, and no purchase or

 

72



--------------------------------------------------------------------------------

other acquisition by any of them of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of Holdings and its Subsidiaries, taken as a whole, in each
case, which is not reflected in the foregoing financial statements or in the
notes thereto and has not otherwise been disclosed in writing to the Lenders on
or prior to the Closing Date.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such periods.

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

6.06 Litigation.

There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings or any of its Subsidiaries or against any of their properties
or revenues that could reasonably be expected to have a Material Adverse Effect.

 

6.07 No Default

(a) Neither Holdings nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect.

(b) No Default has occurred and is continuing.

 

6.08 Ownership of Property; Liens

Each of Holdings and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of Holdings and its Subsidiaries is
subject to no Liens other than Permitted Liens.

 

6.09 Environmental Compliance

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:

(a) Each of the Facilities, all operations at the Facilities and the Businesses
are in compliance with all Environmental Laws, and there is no violation of any
Environmental Law with respect to the

 

73



--------------------------------------------------------------------------------

Facilities or the Businesses, and there are no conditions relating to the
Facilities or the Businesses that could give rise to liability under any
Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of Environmental Laws.

(c) Neither Holdings nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with respect to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from any of the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf Holdings or
any Subsidiary in violation of, or in a manner that could give rise to liability
under, any Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of any Loan Party, threatened
under any Environmental Law to which Holdings or any Subsidiary is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
Holdings, any Subsidiary, any of the Facilities or the Businesses.

(f) There has been no release or, threat of release of Hazardous Materials at or
from any of the Facilities, or arising from or related to the operations
(including disposal) of Holdings or any Subsidiary in connection with the
Facilities or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.

 

6.10 Insurance

The properties of Holdings and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of Holdings, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Holdings or the applicable Subsidiary operates. The
insurance coverage of the Loan Parties as in effect on the Closing Date in
excess of $10,000,000 is outlined as to carrier, policy number, expiration date,
type, amount and deductibles on Schedule 6.10.

 

6.11 Taxes

Holdings and its Subsidiaries have filed all federal, state and other material
tax returns and reports required to be filed, and have paid all federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

There is no proposed tax assessment against Holdings or any Subsidiary that
would, if made, have a Material Adverse Effect.

 

6.12 ERISA Compliance

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws,
except non-compliance that has not resulted or could not reasonably be expected
to result in a Material Adverse Effect. Each Pension Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification and has resulted or could reasonably be
expected to result in a Material Adverse Effect. Each Loan Party and each ERISA
Affiliate have timely made all required contributions to each Pension Plan
subject to Section 412 of the Internal Revenue Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any
Pension Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred since the Closing Date or is reasonably
expected to occur which has resulted or could reasonably be expected to result
in a Material Adverse Effect; (ii) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) which has resulted or could reasonably be expected
to result in a Material Adverse Effect; and (iii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan, which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

6.13 Subsidiaries

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation, (ii) with
respect to the Loan Parties only, the number of shares of each class of Capital
Stock outstanding, (iii) percentage of outstanding shares of each class owned
(directly or indirectly) by Holdings or any Subsidiary and (iv) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable.

 

75



--------------------------------------------------------------------------------

6.14 Margin Regulations; Investment Company Act

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Neither Holdings nor any of
its Subsidiaries owns any margin stock.

(b) None of the Borrower or the Loan Parties is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

6.15 Disclosure

Holdings has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject and all other matters known to it that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that, with respect to projected
financial information, Holdings represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

6.16 Compliance with Laws; OFAC; PATRIOT Act, Etc

(a) Each of Holdings and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b) No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(c) Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the Patriot Act.

 

76



--------------------------------------------------------------------------------

(d) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

6.17 Intellectual Property; Licenses, Etc

Holdings and its Subsidiaries own, or possess the legal right to use, all of the
material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other material intellectual property rights
(collectively, “IP Rights”) that, to the knowledge of the Responsible Officers
of the Loan Parties, are reasonably necessary for the operation of their
respective businesses. Set forth on Schedule 6.17 is a list of all material IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims, infringements
misappropriations, dilutions, or other violations that could not reasonably be
expected to have a Material Adverse Effect (i) no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity of any IP Rights, nor does any Loan Party know of any such claim, and,
(ii) to the knowledge of the Responsible Officers of the Loan Parties, the use
of any IP Rights by Holdings or any Subsidiary or the granting of a right or a
license in respect of any IP Rights from Holdings or any Subsidiary does not
infringe, misappropriate, dilute or otherwise violate the rights of any Person.

 

6.18 Solvency

The Loan Parties are Solvent on a consolidated basis.

 

6.19 Perfection of Security Interests in the Collateral

(a) The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the secured obligations
identified therein, a legal and valid security interest under New York law in
the Collateral identified therein and, when Uniform Commercial Code financing
statements (or other appropriate notices) in appropriate form are duly filed at
the office of the secretary of state of the jurisdiction of incorporation or
organization of each Loan Party, the Security Agreement shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Collateral, in each case prior and superior in
right to any other Lien other than Permitted Liens to the extent such security
interest can be perfected by filing under the Uniform Commercial Code.

(b) Each of the Pledge Agreements is effective to create in favor of the
Collateral Agent, for the ratable benefit of the holders of the secured
obligations identified therein, a legal and valid security interest in the
Collateral identified therein, and each such Pledge Agreement shall create a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgors thereunder in such Collateral, in each case
prior and superior in right to any other Lien other than Permitted Liens
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the Uniform Commercial Code) and is evidenced by a certificate, when
Uniform Commercial Code financing

 

77



--------------------------------------------------------------------------------

statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the Uniform Commercial Code) but is not evidenced by a
certificate, when Uniform Commercial Code financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the pledgor or when “control” (as such term is defined in the
Uniform Commercial Code) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8-106 of the Uniform
Commercial Code, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the Uniform
Commercial Code), when Uniform Commercial Code financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor to the extent such security interest can be
perfected by filing under the Uniform Commercial Code.

(c) Each of the Mortgages, when executed and properly recorded in the
appropriate records, together with any UCC financing statements required to be
filed in connection therewith, will create a legal, valid, perfected first
priority Lien on all rights of the grantors in the Mortgaged Properties in
conformity with applicable Law in favor of the Collateral Agent, for the benefit
of the holders of the secured obligations identified therein, except to the
extent that enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or in law).

(d) Each Control Agreement, when executed, will perfect the security interest in
the applicable Controlled Deposit Account or Controlled Securities Account, that
is subject thereto in conformity with applicable Law in favor of the Collateral
Agent, for the benefit of the holders of the Obligations.

 

6.20 Business Locations

(a) Set forth on (i) Schedule 6.20(a)(i) is the exact legal name, state of
incorporation or formation, chief executive office and organizational
identification number of each Loan Party as of the Closing Date and
(ii) Schedule 6.20(a)(ii) is a true, correct and complete list of the real
properties owned as of the Closing Date by Holdings or any Material Domestic
Subsidiary with an individual net book value in excess of $5,000,000.

(b) Except as set forth on Schedule 6.20(b), (A) no Loan Party has during the
four (4) months preceding the Closing Date (i) changed its legal name,
(ii) changed state of incorporation or formation, (iii) changed its chief
executive office or (iv) organizational identification number and (B) no Loan
Party has during the one year preceding the Closing Date been party to a merger,
consolidation or other change in structure or become bound as a debtor under a
security agreement entered into by another person.

 

6.21 Labor Matters

Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of Holdings or any
Subsidiary as of the Closing Date. Neither Holdings nor any Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years that could reasonably be expected to have
a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

6.22 Transaction Documents, etc

Holdings and the Borrower have delivered to the Administrative Agent complete
and correct copies of (i) each Senior Unsecured Notes Document and each Tender
Offer Document and of all exhibits and schedules thereto as of the Closing Date
and (ii) copies of any material amendment, restatement, supplement or other
modification to or waiver of each Senior Unsecured Notes Document and each
Tender Offer Document entered on or prior to the Closing Date. All material
authorizations, approvals, consents and similar acts of Governmental Authorities
and all other authorizations, approvals, consents and similar acts of any other
Person required to consummate the Transactions have been obtained and are in
full force and effect. On the Closing Date (i) all of the conditions in the
Senior Unsecured Notes Documents and the Tender Offer Documents to effecting or
consummating the Transactions have been duly satisfied or, with the consent of
the Administrative Agent, waived and (ii) the applicable Transactions have been
consummated in accordance with the Senior Unsecured Notes Documents and the
Tender Offer Documents.

 

6.23 Control Agreements

(a) Schedule 6.23 of this Agreement (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in excess of $1,000,000 in which each Loan
Party has an interest. Each Loan Party is the sole entitlement holder of each
such Securities Account and Commodity Account, and such Loan Party has not
consented to, and is not otherwise aware of, any Person (other than the
Collateral Agent pursuant thereto) having “control” (within the meanings of
Section 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or securities or other property credited
thereto, other than Permitted Liens,

(b) Schedule 6.23 of this Agreement (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Deposit Accounts”
all of the Deposit Accounts in excess of $1,000,000 in which each Loan Party has
an interest. Each Loan Party is the sole entitlement holder of each such Deposit
Account, and such Loan Party has not consented to, and is not otherwise aware
of, any Person (other than the Collateral Agent pursuant thereto) having
“control” (within the meaning of Section 9-104 of the UCC) over, or any other
interest in, any such Deposit Account or securities or other property credited
thereto other than Permitted Liens.

(c) Each Loan Party will, within forty-five (45) days of the Closing Date, take
all actions necessary or desirable, including those specified in
Section 4(f) and 5(g) of the Security Agreement, to: (y) establish Collateral
Agent’s “control” (within the meanings of Sections 8-106, 9-104 and 9-106 of the
UCC) over any portion of the property constituting Certificated Securities (as
defined in Section 8-102 of the Uniform Commercial Code), Securities Accounts,
Commodities Accounts and Deposit Accounts (excluding, in the case of Deposit
Accounts, any zero balance account), in each case, any such account(s) having an
average monthly balance of $1,000,000 or more, individually or in the
aggregate) and (z) deliver all Instruments (as defined in the UCC) (other than
any such instruments having a principal amount outstanding of $1,000,000 or
less, individually or in the aggregate or constituting checks delivered in the
ordinary course of business).

 

79



--------------------------------------------------------------------------------

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, each of Holdings and the Borrower shall, and shall
cause each Subsidiary (except in the case of the covenants set forth in
Sections 7.01, 7.02, and 7.03), to:

 

7.01 Financial Statements

Deliver to the Administrative Agent and, subject to the last paragraph of
Section 7.02, each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, a consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of KPMG LLP or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Holdings,
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Holdings’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Holdings as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Holdings and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

7.02 Certificates; Other Information

Deliver to the Administrative Agent and, subject to the last paragraph of this
Section 7.02, each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(a) (i) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of

 

80



--------------------------------------------------------------------------------

the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication, including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) and (ii) concurrently with the delivery of the financial
statements referred to in Section 7.01(a), an updated list of domestic real
property with a net book value in excess of $5,000,000 for purposes of
Section 7.14(d);

(b) beginning with the fiscal year ending December 31, 2011, an annual business
plan and budget of Holdings and its Subsidiaries containing, among other things,
pro forma financial statements for the fiscal year, when and as available, but
in any event within ninety (90) days after the beginning of the fiscal year;

(c) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Holdings or the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which Holdings or the
Borrower may file or be required to file with the SEC under Sections 13 or
15(d) of the Securities Exchange Act of 1934 or to a holder of any Indebtedness
owed by Holdings or any Subsidiary in its capacity as such a holder and not
otherwise required to be delivered to the Administrative Agent pursuant hereto
and (ii) upon the reasonable request of the Administrative Agent, all reports
and written information that is material to the operation of business of
Holdings or any of its Subsidiaries, delivered to Holdings and its Subsidiaries
from the United States Environmental Protection Agency or any state or local
Governmental Authority responsible for environmental matters, the United States
Occupational Health and Safety Administration or any state or local Governmental
Authority responsible for health and safety matters, or any successor
Governmental Authorities concerning environmental, health or safety matters;

(d) promptly after any reasonable request of the Administrative Agent, a listing
of (i) all applications, if any, for material Copyrights, Patents or Trademarks
(each such term as defined in the Security Agreement) made by any Loan Party,
(ii) all issuances of registrations or letters on existing applications for
material Copyrights, Patents and Trademarks (each such term as defined in the
Security Agreement) received by any Loan Party after the Closing Date and prior
to such later request by the Administrative Agent and (iii) to the extent
permitted by their terms, all exclusive Copyright Licenses (as defined in the
Security Agreement) in respect of material registered Copyrights for which any
Loan Party is the licensee received by any Loan Party after the Closing Date and
prior to such later request by the Administrative Agent; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings or any Subsidiary, or compliance with the terms of
the Loan Documents, as the Administrative Agent or, subject to the last
paragraph of the Section 7.02, any Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower post such documents, or provide a link thereto on each
of their respective websites on the Internet at the website address listed on
Schedule 11.02; (ii) on which such documents are posted on Holdings’ behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) on which such documents
are filed with the SEC on EDGAR. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above.

 

81



--------------------------------------------------------------------------------

The Borrower and Holdings hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower or Holdings hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower and Holdings hereby agree
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Holdings or its securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

 

7.03 Notices.

(a) Promptly (and in any event, within two Business Days) notify the
Administrative Agent and, subject to the last paragraph of Section 7.02, each
Lender of the occurrence of any Default.

(b) Promptly notify the Administrative Agent and, subject to the last paragraph
of Section 7.02, each Lender of any matter that has resulted or could reasonably
be expected to result in a Material Adverse Effect.

(c) Promptly notify the Administrative Agent and, subject to the last paragraph
of Section 7.02, each Lender of the occurrence of any ERISA Event that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(d) Promptly notify the Administrative Agent and, subject to the last paragraph
of Section 7.02, each Lender of any material change in accounting policies or
financial reporting practices by Holdings or any Subsidiary.

(e) Promptly notify the Administrative Agent and, subject to the last paragraph
of Section 7.02, each Lender of any change in the Debt Ratings or Corporate
Ratings or the fact that such ratings are no longer being publicly announced by
S&P or Moody’s.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower or Holdings setting forth details of the
occurrence referred to therein and stating what action Holdings and the Borrower
have taken and propose to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04 Payment of Obligations.

 

82



--------------------------------------------------------------------------------

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Holdings or
such Subsidiary; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except in each case to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Sections 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d) Preserve or renew all of its material registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.07 Maintenance of Insurance.

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies that are not
Affiliates of Holdings, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Subsidiary operates. The Collateral

 

83



--------------------------------------------------------------------------------

Agent shall be named as lender’s loss payee, with respect to casualty insurance,
and as additional insured, with respect to general liability insurance.

 

7.08 Compliance with Laws.

Comply with the requirements of all Laws (including all Environmental Laws) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of Holdings
or any Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holdings or such Subsidiary, as the case may be.

 

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender reasonable access to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 7.10 and the Administrative Agent shall not exercise
such rights more often than two times during any calendar year absent the
existence of an Event of Default and only one such time shall be at the
Borrower’s expense; provided further, however, that when any Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants.

 

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance existing
indebtedness, including indebtedness under the Existing Credit Agreement and to
pay Transaction Costs and (b) to finance

 

84



--------------------------------------------------------------------------------

working capital, capital expenditures and other corporate purposes; provided,
however, that in no event shall any portion of the proceeds of the Credit
Extensions be used in (i) contravention of any Loan Document or (ii) contravene
any Law, including in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

 

7.12 Additional Subsidiaries.

(a) Material Domestic Subsidiaries. Cause each wholly-owned Material Domestic
Subsidiary to become a Guarantor hereunder promptly, but in any event within
forty-five (45) days of the Subsidiary becoming a Material Domestic Subsidiary,
by execution and delivery of a Guaranty Joinder Agreement or such other
documents as the Administrative Agent may deem appropriate for such purpose,
together with certified copies of resolutions and Organization Documents and
favorable opinions of counsel (including, among other things, due authorization,
execution, delivery and enforceability of the Guaranty Joinder Agreement and
related documents), all in form, scope and substance reasonably satisfactory to
the Administrative Agent.

(b) Other Domestic Subsidiaries. In addition, cause each Domestic Subsidiary
that gives a Guarantee in respect of any Public Notes to become a Guarantor
hereunder promptly, but in any event within thirty (30) days of the Subsidiary
giving such a Guarantee, by execution and delivery of a Guaranty Joinder
Agreement or such other documents as the Administrative Agent may deem
appropriate for such purpose, together with certified copies of resolutions and
Organization Documents and favorable opinions of counsel (including, among other
things, due authorization, execution, delivery and enforceability of the
Guaranty Joinder Agreement and related documents), all in form, scope and
substance reasonably satisfactory to the Administrative Agent.

 

7.13 ERISA Compliance.

Cause, and cause each of its ERISA Affiliates to cause, each Plan that is
qualified under Section 401(a) of the Internal Revenue Code to maintain such
qualification, and make all required contributions to any Plan subject to
Section 412 of the Internal Revenue Code, except where the failure to do so
would not result in a Material Adverse Effect.

 

7.14 Pledged Assets.

(a) Capital Stock of Material Domestic Subsidiaries. Pledge all of the issued
and outstanding Capital Stock owned by it of each Loan Party’s Material Domestic
Subsidiaries promptly, but in any event within forty-five (45) days of the
formation or acquisition thereof, in each case pursuant to a Collateral Joinder
Agreement reasonably acceptable to the Administrative Agent, together with such
filings and deliveries necessary or appropriate to perfect the security
interests therein all in form, scope and substance reasonably satisfactory to
the Administrative Agent.

(b) Capital Stock of Material First-Tier Foreign Subsidiaries. Pledge all of the
issued and outstanding Capital Stock owned by it of each Material First-Tier
Foreign Subsidiary but in no event more than 65% of the issued and outstanding
Voting Stock promptly, but in any event within ninety

 

85



--------------------------------------------------------------------------------

(90) days of such Subsidiary becoming a Material First-Tier Foreign Subsidiary,
pursuant to a Collateral Joinder Agreement reasonably acceptable to the
Administrative Agent, together with such filings and deliveries necessary or
appropriate under New York Law to perfect the security interests therein and, if
reasonably requested by the Administrative Agent, opinions of counsel relating
thereto, all in form, scope and substance reasonably satisfactory to the
Administrative Agent; provided, however, that in each such case the
Administrative Agent will, in consultation with the Borrower, do an analysis of
the relative benefits associated with the prospective pledge and where, in its
reasonable discretion, the Administrative Agent shall make a determination,
taking into account local custom and practice, that the costs, circumstances and
requirements under local law associated with the pledge out-weigh the relative
benefits of the pledge, then such pledge or perfection (and related local law
requirements) will not be required.

(c) Domestic Personal Property. Grant a security interest under New York Law in
all of each Loan Party’s personal property (other than Excluded Property). In
connection with any grant of security interest under this subsection, the Loan
Parties will deliver to the Administrative Agent promptly, but in any event
within forty-five (45) days of the Closing Date (with extensions as deemed
necessary by the Administrative Agent) (i) a security agreement or Collateral
Joinder Agreement in form and substance reasonably satisfactory to the
Administrative Agent, executed in multiple counterparts, (ii) notices of grant
of security interest in respect of material intellectual property for filing
with the United States Copyright Office or the United States Patent and
Trademark Office, in the form required by the Security Agreement, reasonably
satisfactory to the Administrative Agent, executed in multiple counterparts,
(iii) such opinions of counsel as the Administrative Agent may reasonably deem
necessary or appropriate, in form and substance reasonably satisfactory to the
Administrative Agent, (iv) evidence of property insurance (consistent with the
requirements for insurance hereunder) showing the Collateral Agent as lender’s
loss payee (if insurance is provided by a commercial insurer) and (v) such other
filings and deliveries as may be necessary or appropriate as determined by the
Administrative Agent in its reasonable discretion.

(d) Material Domestic Real Property. Grant a mortgage lien on and security
interest in all of each Loan Party’s Material Domestic Real Property on
Schedule 6.20(a)(ii) as provided in Section 7.16(a) and, after the Closing Date,
additional Material Domestic Real Property from time to time on request of the
Administrative Agent. In connection therewith, the Loan Parties will deliver to
the Collateral Agent promptly, but in any event within 120 days of any such
request (other than properties subject to the provisions of
Section 7.16(a) below which will be subject to the provisions thereof), mortgage
instruments on the Material Domestic Real Property in form and substance
reasonably satisfactory to the Collateral Agent, executed and notarized in
multiple counterparts, filed in appropriate jurisdictions to provide a first
priority lien on the subject property, subject to Permitted Liens, together with
(i) such local counsel opinions, (ii) surveys, (iii) title insurance policies,
(iv) flood hazard certifications, (v) evidence of property and casualty
insurance coverage and (vi) other items as the Collateral Agent may reasonably
require in connection therewith each in form and substance reasonably acceptable
to Collateral Agent. In addition to the foregoing, the Borrower shall, at the
request of the Collateral Agent, deliver, from time to time, to the Collateral
Agent such appraisals as are required by law or regulation of the Material
Domestic Real Property with respect to which the Collateral Agent has been
granted a Lien.

(e) Scope of Secured Obligations. The security interests referenced under this
Section 7.14 will ratably secure the Obligations hereunder (including
obligations under Swap Contracts between a Loan Party and a Lender or its
affiliates to the extent permitted hereunder and obligations under Treasury
Management Agreements between a Loan Party and a Lender or its affiliates).

 

86



--------------------------------------------------------------------------------

7.15 Control Agreements.

(a) Each Loan Party shall (i) except in the case of accounts described in
clauses (y) and (z) of the next succeeding sentence, deposit all Cash it
receives into a Controlled Deposit Account or Controlled Securities Account,
(ii) credit all Security Entitlements (as defined in the UCC) into a Controlled
Securities Account, (iii) credit all Commodity Contracts (as defined in the UCC)
it acquires into a Controlled Securities Account and (iv) maintain each
Securities Account, Commodities Account and Deposit Account listed on Schedule
6.23 of this Agreement (as such schedule may be amended or supplemented from
time to time) as a Controlled Securities Account or Controlled Deposit Account,
as applicable. No Loan Party shall be required to maintain Control Agreements
with respect to (y) zero-balance accounts for the purpose of managing local
disbursements and payroll, withholding tax and other fiduciary accounts and
(z) other accounts so long as the aggregate monthly average daily balance over
the immediately preceding twelve (12)-month period for all such Loan Parties in
all such other accounts not subject to effective Control Agreement(s) does not
exceed $1,000,000. On or prior to the date that is forty-five (45) days after
the Closing Date (or such later date as the Collateral Agent may agree), each of
the Loan Parties shall deliver, to the extent not delivered to the Collateral
Agent on the Closing Date (after the use of commercially reasonable efforts),
each Control Agreement with respect to each Deposit Account, Commodities Account
or Security Account existing on the Closing Date (except for those accounts
terminated within forty-five (45) days of the Closing Date; provided, however,
that the Collateral Agent shall have received notice of such termination on or
prior to such forty-fifth day) to the extent required to be delivered pursuant
to this Section 7.15(a) and Section 5(g) of the Security Agreement.

(b) In the case any Loan Party creates or acquires a Deposit Account,
Commodities Account and/or Securities Account in excess of $1,000,000 in which
such Loan Party has an interest after the Closing Date, such Loan Party shall
(i) amend Schedule 6.23 to this Agreement to include such Deposit Account,
Securities Account and/or Commodities Account, as applicable, and (ii) except in
the case of accounts described in clauses (y) and (z) of this Section 7.15(b),
enter into Control Agreements as required pursuant to this Section 7.15 and the
Security Agreement with respect to such Deposit Account, Securities Account or
Commodities Account referenced in clause (i) above as of or prior to the deposit
or transfer of any funds, Securities Entitlements (as defined in the UCC) or
Commodity Contracts (as defined in the UCC) into any such account. No Loan Party
shall be required to maintain Control Agreements with respect to
(y) zero-balance accounts for the purpose of managing local disbursements and
payroll, withholding tax and other fiduciary accounts and (z) other accounts so
long as the aggregate monthly average daily balance over the immediately
preceding twelve (12)-month period for all such Loan Parties in all such other
accounts not subject to effective Control Agreement(s) does not exceed
$1,000,000.

(c) Each Loan Party hereby covenants and agrees with the Collateral Agent and
each other Secured Party that is shall not close or terminate any Controlled
Deposit Account or Controlled Securities Account having an aggregate monthly
average daily balance over the immediately preceding twelve (12) month period in
excess of $1,000,000 without the prior written consent of the Collateral Agent,
such consent not to be unreasonably withheld, and unless a successor or
replacement account has been established and, with respect to which, a Control
Agreement has been entered into by the appropriate Loan Party, the Collateral
Agent and the Commodities Intermediary (as defined in the UCC0, Securities
Intermediary (as defined in the UCC) or depository institution, as applicable,
at which such successor or replacement account is to be maintained, in each case
with the Consent of the Collateral Agent, such consent not to be unreasonably
withheld, and in accordance with the provisions of this Agreement and the
Security Agreement.

 

87



--------------------------------------------------------------------------------

7.16 Further Assurances.

The Borrower will provide or cause to be provided, the following:

(a) Mortgage Liens. Within 120 days of the Closing Date (with extensions as
deemed necessary by the Collateral Agent), mortgage instruments on the Material
Domestic Real Property listed in Schedule 6.20(a)(ii) in form and substance
reasonably satisfactory to the Collateral Agent, executed and notarized in
multiple counterparts, filed in appropriate jurisdictions to provide a first
priority lien on the subject property, subject to Permitted Liens, together with
(i) such local counsel opinions, (ii) surveys, (iii) title insurance policies,
(iv) flood hazard certifications, (v) evidence of property and casualty
insurance coverage and (vi) other items as the Collateral Agent may reasonably
require in connection therewith each in form and substance reasonably acceptable
to Collateral Agent. In addition to the foregoing, the Borrower shall, at the
request of the Collateral Agent, deliver, from time to time, to the Collateral
Agent such appraisals as are required by law or regulation of the Material
Domestic Real Property with respect to which the Collateral Agent has been
granted a Lien.

(b) Material First-Tier Foreign Subsidiaries. Within thirty (30) days of the
Closing Date (as such date may be extended at the discretion of the Collateral
Agent), the Borrower will pledge or cause to be pledged under New York law, the
Capital Stock of its Material First-Tier Foreign Subsidiaries that have not
already been pledged by the Closing Date and is not Excluded Property in
accordance with the provisions of Section 7.14(b).

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither Holdings nor the Borrower shall, nor shall
either of them permit any Subsidiary to, directly or indirectly:

 

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens securing the Obligations hereunder, including cash collateral and
other Adequate Assurance pledged to the L/C Issuer and the Swing Line Lender to
secure obligations of Defaulting Lenders as provided in Section 2.14;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof; provided, however, that the property covered
thereby is not increased and any renewal or extension of the obligations secured
or benefited thereby is permitted by Section 8.03(b);

(c) Liens for taxes, assessments or governmental charges or levies that are not
yet due for a period of more than thirty (30) days and are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

88



--------------------------------------------------------------------------------

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business,

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits of cash in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the applicable
Person or materially affect the value of the real property;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) that do not result in an Event of Default
under Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided,
however, that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the Property subject to such Lien and (iii) such Liens are perfected and attach
to such Property concurrently with or within 270 days after the acquisition,
construction, replacement, repair or improvement thereof;

(j) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of Holdings or any of its
Subsidiaries, taken as a whole;

(k) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by Holdings or any Subsidiary in the ordinary
course of business;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of
setoff) and which are within the general parameters customary in the banking
industry;

 

89



--------------------------------------------------------------------------------

(o) Liens (i) of sellers of goods to the Borrower and any Subsidiary arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses
and (ii) on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens on property or assets acquired in connection with a Permitted
Acquisition, provided that (i) the indebtedness secured by such Liens is
permitted under Section 8.03 and (ii) the Liens are not incurred in connection
with, or in contemplation or anticipation of, the acquisition and do not attach
or extend to any other property or assets;

(r) Liens on Securitization Receivables sold, contributed, financed or otherwise
conveyed or pledged in connection with a Securitization Transaction permitted
pursuant to Section 8.03(i);

(s) Liens securing Indebtedness or other obligations of (i) any Subsidiary in
favor of any Loan Party and (ii) any Subsidiary that is not a Loan Party in
favor of any other Subsidiary; provided, however, that any such Lien shall be
expressly junior in priority to the Liens granted to the secure the Obligations
and all documentation therefor shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;

(u) initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts maintained in the
ordinary course of business and not for speculative purposes;

(v) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Holdings or its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of Holdings or any
Subsidiary in the ordinary course of business;

(w) Liens solely on any cash earnest money deposits made by Holdings or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(x) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by Holdings or any Subsidiary are
located;

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings (or equivalent filings, registrations or
agreements in foreign jurisdictions);

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

90



--------------------------------------------------------------------------------

(aa) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of
Holdings and the Subsidiaries, taken as a whole;

(bb) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 8.02 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 8.05 in each case solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(cc) Liens arising in the ordinary course of business to secure accounts payable
or similar trade obligations of Holdings or any Subsidiary not constituting
Indebtedness;

(dd) Liens deemed to exist by reason of (i) any encumbrance or restriction
(including put and call arrangements) with respect to the Capital Stock and
Capital Stock Equivalents of any joint venture or similar agreement pursuant to
any joint venture or similar arrangement or (ii) any encumbrance or restriction
imposed under any contract for the sale by Holdings or any Subsidiary of the
Capital Stock and Capital Stock Equivalents of any Subsidiary or any business
unit or division of Holdings or any Subsidiary permitted under this Agreement;
provided that in each case such Liens shall extend only to the relevant Capital
Stock and Capital Stock Equivalents;

(ee) the modification, replacement, renewal or extension of any Lien permitted
by this Section 8.01; provided, however, that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 8.03(e) and (B) the proceeds and products
thereof and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 8.03;

(ff) liens on property of Foreign Subsidiaries of Holdings securing Indebtedness
of Foreign Subsidiaries permitted under Section 8.03(q); and

(gg) other Liens not described above securing Indebtedness permitted under
Section 8.03, provided, that such Liens do not secure obligations in excess of
an amount equal to the greater of (i) two percent (2.0%) of Consolidated Total
Assets or (ii) $25,000,000, at any one time outstanding.

 

8.02 Investments.

Make any Investments, except:

(a) Investments held by Holdings or any Subsidiary in the form of cash or Cash
Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments (i) in any Person that is a Loan Party, (ii) by Holdings and its
wholly-owned Domestic Subsidiaries in and to Holdings and its wholly-owned
Domestic Subsidiaries, (iii) by any Domestic Subsidiary that is not a Guarantor
or any Foreign Subsidiary in Holdings or any Subsidiary, foreign or domestic and
(iv) by any Loan Party in and to any Domestic Subsidiary that is not a
Guarantor, any Foreign Subsidiary or any joint venture to the extent permitted
by Section 8.02(g);

 

91



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 8.03;

(f) Permitted Acquisitions;

(g) Investments made after the Closing Date in (i) Domestic Subsidiaries that
are not Guarantors, (ii) Foreign Subsidiaries and (iii) joint ventures;
provided, however, that the aggregate amount of all such Investments (on a cost
basis but net of principal returns made to any Loan Party) made by Loan Parties
pursuant to this clause (g) shall not exceed the positive difference, if any, of
(1) an amount equal to the greater of (A) ten percent (10%) of Consolidated
Total Assets and (B) $150,000,000 and (2) the aggregate Net Cash proceeds used
from the Closing Date to the date of such Investment to make Investments
pursuant to this clause (g); provided, however, that after giving effect thereto
in any such case, (A) the Consolidated Net Secured Leverage Ratio shall be less
than 2.25:1.0 on a Pro Forma Basis and (B) Holdings and its Subsidiaries will
have minimum Liquidity of not less than $50,000,000;

(h) to the extent not prohibited by applicable Law, loans or advances to
officers, directors and employees of Holdings and its Subsidiaries made in the
ordinary course of business, (i) for travel, entertainment, relocation and other
ordinary business purposes, (ii) so long as no Default or Event of Default has
occurred and is continuing, in connection with such Person’s purchase of Capital
Stock and Capital Stock Equivalents of Holdings in an aggregate principal amount
not to exceed $10,000,000 and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding at any time
under this clause (iii) not to exceed $5,000,000;

(i) Investments by Foreign Subsidiaries in Holdings and any of its Subsidiaries
(including other Foreign Subsidiaries);

(j) Investments made as part of Securitization Transaction permitted pursuant to
Section 8.03(i);

(k) Investments representing non-cash consideration received in connection with
any Disposition permitted hereunder;

(l) Investments by any Foreign Subsidiary in any joint venture outside of the
United States;

(m) Investments in Swap Contracts permitted under Section 8.03;

(n) Investments (including debt obligations, Capital Stock and Capital Stock
Equivalents) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Capital Stock and Capital Stock Equivalents of Holdings;

 

92



--------------------------------------------------------------------------------

(q) Investments made to repurchase or retire Capital Stock and Capital Stock
Equivalents of Holdings owned by any employee stock ownership plan or key
employee stock ownership plan of Holdings;

(r) other Investments in the aggregate at any time (on a cost basis, but net of
principal returns) not to exceed an amount equal to the sum of (i) $75,000,000
plus (ii) the amount available for distribution under Section 8.06(g) without
giving effect to Section 8.06(g)(iii) minus (iv) the aggregate amount of
Restricted Payments made after the Closing Date pursuant to Section 8.06(g);
provided, however, that after giving effect thereto in any such case, Holdings
and its Subsidiaries will have minimum Liquidity of not less than $50,000,000
and

(s) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 8.01, 8.03, 8.04,
8.05 and 8.06, respectively.

 

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of Holdings and its Subsidiaries under the Loan Documents;

(b) Indebtedness of Holdings and its Subsidiaries existing on the date hereof
and listed on Schedule 8.03 (and renewals, refinancings and extensions thereof
on terms and conditions not materially less favorable to the applicable
debtor(s) or at then prevailing market terms);

(c) intercompany Indebtedness among Holdings and its Subsidiaries to the extent
permitted under Section 8.02; provided, however, that, if secured, any such
Indebtedness of a Loan Party shall be expressly subordinated in right of payment
to the Obligations, and if evidenced by an intercompany note, any such note to a
Loan Party shall be pledged to the Collateral Agent to secure the Obligations;

(d) obligations (contingent or otherwise) of Holdings or any Subsidiary existing
or arising under any Swap Contract; provided, however, that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase, acquisition, construction, repair,
replacement or improvement of fixed or capital assets, and renewals,
refinancings and extensions thereof; provided, however, that (i) such
Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed, (ii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing and (iii) at the time of and immediately after giving effect to
such incurrence, the Borrower will be in compliance with the financial covenants
in Section 8.11 on a Pro Forma Basis;

(f) other unsecured Indebtedness of the Borrower; provided, however, that
(i) the final maturity date for such Indebtedness is at least 91 days beyond the
final maturity date for any Term Loan hereunder and an average weighted
life-to-maturity from the date of issuance not less than the remaining average
weighted life-to-maturity for any Term Loan hereunder, (ii) such Indebtedness
will be issued on terms not more onerous to Holdings and its Subsidiaries than
the terms hereof (excluding interest rates,

 

93



--------------------------------------------------------------------------------

fees, funding discounts and prepayment or redemption premiums); provided,
however, that an Officer’s Certificate of the Borrower delivered to the
Administrative Agent at least ten Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower, as the case may be, within such
ten Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (iii) no Default
shall exist immediately before or immediately after giving effect thereto,
(iv) the Borrower will be in compliance with the financial covenants under
Section 8.11 after giving effect thereto on a Pro Forma Basis and (v) the
Borrower shall deliver to the Administrative Agent a compliance certificate
confirming the foregoing, in form and detail reasonably satisfactory to the
Administrative Agent;

(g) Indebtedness of the Borrower and its Subsidiaries acquired or assumed
pursuant to a Permitted Acquisition, including such Indebtedness that was
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition; provided, however, that (i) no Default shall exist
immediately before or immediately after giving effect thereto, (ii) the Borrower
will be in compliance with the financial covenants under Section 8.11 after
giving effect thereto on a Pro Forma Basis and (iii) the Borrower shall deliver
to the Administrative Agent a compliance certificate confirming the foregoing,
in form and detail reasonably satisfactory to the Administrative Agent;

(h) Indebtedness of the Borrower and its Subsidiaries arising under any
performance, bid, appeal or surety bond or under any performance or completion
guarantee or similar obligations entered into in the ordinary course of
business;

(i) Securitization Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not to exceed $50,000,000;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) to finance the
purchase or redemption of Capital Stock and Capital Stock Equivalents of
Holdings or its Subsidiaries permitted by Section 8.06;

(k) Indebtedness incurred by the Borrower or any of its Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(l) obligations of Holdings and its Subsidiaries under any Treasury Management
Agreement and other Indebtedness in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements in the ordinary course of
business;

(m) Indebtedness incurred by Borrower and its Subsidiaries consisting of (a) the
financing of insurance premiums or (b) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

(n) Indebtedness incurred by the Borrower or any Subsidiary in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or

 

94



--------------------------------------------------------------------------------

other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided, however, that upon
the drawing of such a letter of credit, such reimbursement of obligations in
respect of bankers’ acceptances or the incurrence of such Indebtedness, such
obligations shall be reimbursed within thirty (30) days following such drawing,
reimbursement obligation or incurrence;

(o) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (n) above and (q) through (s) below;

(p) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary consisting of the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(q) (A) Indebtedness, secured or unsecured, of Foreign Subsidiaries of Holdings
in an aggregate principal amount up to the greater of (i) $30,000,000 and
(ii) five percent (5.0%) of Consolidated Foreign Assets, (B) Indebtedness,
secured or unsecured, of Foreign Subsidiaries, the proceeds of which are used to
purchase, acquire, construct, repair, replace or improve fixed or capital assets
of such Foreign Subsidiaries; provided, however, that (1) such Indebtedness may
only be secured by the assets of such Foreign Subsidiaries and (2) after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis, the
Consolidated Net Secured Leverage Ratio shall be less than (x) during all
periods from the Closing Date through March 31, 2013, 2.25:1.00 and
(y) thereafter, 2.00:1.0 and (C) any Permitted Refinancings of any Indebtedness
incurred under this clause (q).

(r) Guarantees by Holdings and its Subsidiaries with respect to Indebtedness
permitted under this Section 8.03;

(s) the Senior Unsecured Notes in an aggregate principal amount not to exceed
$250,000,000 at any time outstanding and any Permitted Refinancing thereof;

(t) all Indebtedness (including Guarantees of Indebtedness) in connection with
an Investment in support of a joint venture or a financing by such joint venture
expected to be made pursuant to Section 8.02(g); provided, however, that so long
as such Indebtedness is outstanding, the principal amount of such Indebtedness
(or, in the case of a Guarantee, the maximum amount of such Guarantee) shall
reduce the amount otherwise available pursuant to Section 8.02(g).

 

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, however, that, notwithstanding the foregoing
provisions of this Section 8.04 but subject to the terms of Sections 7.12 and
7.14, (a) the Borrower may merge or consolidate with any of its Subsidiaries
provided that the Borrower shall be the continuing or surviving corporation,
(b) subject to the proviso in clause (a), any Loan Party may merge or
consolidate with any other Loan Party, (c) any Foreign Subsidiary may be merged
or consolidated with or into any Loan Party provided that such Loan Party shall
be the continuing or surviving corporation, (d) any Foreign Subsidiary may be
merged or consolidated with or into any other Foreign Subsidiary, (e) the
Borrower or any Subsidiary may merge with any Person that is not a Loan Party in
connection with a Permitted Acquisition provided that, if such Permitted
Acquisition involves the Borrower, the Borrower

 

95



--------------------------------------------------------------------------------

shall be the continuing or surviving corporation, (f) any Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect, (g) any Loan Party and any Subsidiary may make any Permitted
Investments and (h) any Loan Party and any Subsidiary may make any Disposition
permitted under Section 8.05.

 

8.05 Dispositions

Make any Disposition (other than an Involuntary Disposition) other than the
following:

(a) any Disposition (i) for which the total consideration shall be in an amount
not less than the fair market value of the disposed Property, (ii) that does not
involve a sale or other disposition of receivables other than in connection with
a Securitization Transaction permitted pursuant to Section 8.03(i) or
receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05 and
(iii) for which the aggregate net book value of all of the assets sold or
otherwise disposed of by Holdings and its Subsidiaries in such Disposition,
taken together with all other Dispositions (other than Involuntary
Dispositions) in any fiscal year of Holdings shall not exceed an amount equal to
ten percent (10%) of the Consolidated Total Assets; and

(b) Dispositions permitted by Sections 8.02, 8.04, 8.06 and Liens permitted by
Section 8.01.

 

8.06 Restricted Payments

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments (directly or indirectly) to its
parent or to any Loan Party (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, so long as any parent that is a Subsidiary or such
Loan Party receives at least a pro rata share of such Restricted Payment based
on such owner’s respective ownership interests);

(b) Holdings and each Subsidiary may (i) declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person or
(ii) redeem in whole or in part any of its Capital Stock for another class of
Capital Stock or rights to acquire its Capital Stock or with proceeds from
substantially concurrent equity contributions or issuances of new Capital Stock;

(c) to the extent constituting Restricted Payments, the Borrower and the
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 8.02, 8.03, 8.04, 8.05, or 8.08;

(d) repurchases of Capital Stock in Holdings deemed to occur upon exercise of
stock options or warrants if such Capital Stock represent a portion of the
exercise price of such options or warrants;

(e) Holdings may pay for the repurchase, retirement or other acquisition or
retirement for value of Capital Stock of Holdings by any future, present or
former employee, director or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of Holdings or any Subsidiary, so long as such purchase is
pursuant to and in

 

96



--------------------------------------------------------------------------------

accordance with the terms of any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director or consultant of Holdings or any Subsidiary;

(f) Holdings or any of the Subsidiaries may (a) pay cash in lieu of fractional
equity interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (b) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms and

(g) Holdings may declare and make other Restricted Payments on and after the
Closing Date in an aggregate amount not to exceed an amount equal to the sum of
(i) $50,000,000, plus (ii) fifty percent (50%) of cumulative Consolidated Excess
Cash Flow from December 31, 2010, minus (iii) the aggregate amount of
Investments made under Section 8.02(r)(ii); provided, however, that (A) no
Default shall exist immediately before or immediately after giving effect
thereto, (B) the Borrower will be in compliance with the financial covenants
under Section 8.11 after giving effect thereto on a Pro Forma Basis,
(C) Holdings and its Subsidiaries will have Liquidity of at least $50,000,000
after giving effect thereto and (D) the Borrower shall deliver to the
Administrative Agent a compliance certificate confirming the foregoing, in form
and detail reasonably satisfactory to the Administrative Agent;

provided, however, that in each case, that payment of any dividend or
distribution pursuant to this Section 8.06 may be made within sixty (60) days
after the date of declaration thereof, if at the date of declaration (i) such
payment would have complied with the provisions of this Agreement and (ii) no
Event of Default occurred and was continuing.

 

8.07 Change in Nature of Business; Permitted Activities of Holdings

(a) Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any business related, incidental, complementary or ancillary thereto or
reasonable developments or extensions thereof.

(b) In the case of Holdings, notwithstanding anything to the contrary set forth
herein, not (a) incur, directly or indirectly, any Indebtedness or any other
obligation or liability whatsoever other than the Indebtedness and obligations
permitted to be incurred by Holdings under Section 8.03 and under the Senior
Unsecured Notes Documents, the Tender Offer Documents and the Loan Documents and
obligations and liabilities incidental to its activities; (b) issue any
preferred Capital Stock other than preferred Capital Stock that (i) does not
provide for any cash dividend payments or other cash distributions in respect
thereof on or prior to the latest Maturity Date and (ii) by its terms or upon
the happening of any event, does not (A) mature or become redeemable (whether
mandatory or optional) pursuant to a sinking fund or otherwise prior to the
latest Maturity Date or (B) become convertible or exchangeable at the option of
the holder thereof for Indebtedness or preferred Capital Stock that is not
substantially similar to the preferred Capital Stock being issued; (c) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Collateral Documents to
which it is a party and Liens permitted under Sections 8.01(c), (h), (l), (m),
(n), (p), (s), (v), (w), (y), (z), (dd) and (ee); (d) engage in any business or
activity or own any assets other than (i) holding 100% of the Capital Stock of
the Borrower and the Co-Issuer, (ii) performing its obligations and activities
incidental thereto under the Loan Documents and, to the extent not inconsistent
therewith, the Senior Unsecured Notes Documents and the Tender Offer Documents
and other Indebtedness permitted pursuant to Section 8.03, (iii) making
Investments in the

 

97



--------------------------------------------------------------------------------

Borrower and (iv) making Restricted Payments to the extent permitted under
Section 8.06; (e) consolidate with or merge with or into, or convey, transfer or
lease all or substantially all its assets to, any Person, except to the extent
permitted by Section 8.04; (f) sell or otherwise dispose of any Capital Stock of
the Borrower; (g) create or acquire any Subsidiary or make or own any Investment
in any Person other than the Borrower or (h) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons; provided,
however, that notwithstanding the foregoing, Holdings may (A) enter into the
Senior Unsecured Notes Indenture and any documents and agreements in connection
therewith, (B) guarantee the Senior Unsecured Notes, the gross proceeds of which
will be up to $250,000,000 and (C) engage in any activities incidental to the
issuance of the Senior Unsecured Notes.

 

8.08 Transactions with Affiliates

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transactions among Loan Parties, (c) intercompany transactions
expressly permitted by Section 8.02, Section 8.03, Section 8.04, Section 8.05 or
Section 8.06, (d) transactions among the Borrower and its wholly-owned Domestic
Subsidiaries and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.

 

8.09 Burdensome Agreements

(a) Enter into, or permit to exist, any Contractual Obligation that
(i) encumbers or restricts on the ability of any such Person to (A) pay
dividends or make any other distributions to any Loan Party on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (B) pay any Indebtedness or other obligation owed to any Loan Party or
(C) make loans or advances to any Loan Party or (ii) prohibits or otherwise
restricts the existence of any Lien upon the Property, whether now owned or
hereafter acquired, of any Material Domestic Subsidiary in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations; provided, however, that the foregoing clauses (i) and
(ii) shall not apply to Contractual Obligations which:

(1) arise in connection with this Agreement, the other Loan Documents and any
Public Indenture;

(2) arise pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05
pending the consummation of such sale;

(3) are customary restrictions on leases, subleases, licenses or sublicenses or
sales otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(4) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;

 

98



--------------------------------------------------------------------------------

(5) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(6) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(7) relate to cash or other deposits permitted under this Agreement;

(8)(x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 8.09) are listed on Schedule 8.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

(9) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Subsidiary;

(10) arise in connection with restrictions and conditions on any Foreign
Subsidiary organized under the laws of the People’s Republic of China or any
state or other political subdivision thereof;

(11) arise in connection with any document or instrument governing Indebtedness
incurred pursuant to Sections 8.03(b), (d), (e), (f), (g), (h), (i), (m), (p),
(q) or (s), provided that any such restriction contained therein relates only to
the asset to which such Indebtedness is related;

(12) arise in connection with any Indebtedness of a Subsidiary which is not a
Loan Party which is permitted by Section 8.03; and

(13) impose (x) restrictions described in clause (i) above, but only to the
extent that such restrictions do not materially adversely affect the
consolidated cash position of the Borrower and Guarantors or (y) restrictions
described in clause (ii) above, but only to the extent that such restrictions do
not materially adversely affect the value of the Collateral granted to secure
the Obligations.

 

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly,
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

8.11 Financial Covenants.

 

99



--------------------------------------------------------------------------------

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than:

 

Fiscal Quarters Ending

   Maximum Consolidated Net
Leverage Ratio March 31, 2011    3.50:1.00 June 30, 2011    3.50:1.00
September 30, 2011    3.50:1.00 December 31, 2011    3.50:1.00 March 31, 2012   
3.25:1.00 June 30, 2012    3.25:1.00 September 30, 2012    3.25:1.00
December 31, 2012    3.25:1.00 March 31, 2013 and thereafter    3.00:1.00

(b) Consolidated Net Interest Coverage Ratio. Permit the Consolidated Net
Interest Coverage Ratio as of the end of any fiscal quarter of Holdings to be
less than 3.00:1.00.

(c) Maximum Consolidated Capital Expenditures. Make or incur Consolidated
Capital Expenditures in any fiscal year indicated below in an aggregate amount
for Holdings and its Subsidiaries in excess of the corresponding amount set
forth below opposite such fiscal year (each such amount, the “Permitted Capital
Expenditure Amount”) (provided, that in addition to the Permitted Capital
Expenditure Amounts, an aggregate amount of up to $150,000,000 in Consolidated
Capital Expenditures over the life of the Term Loan A Facility and Revolving
Credit Facility may be used in connection with the purchase or construction of
capital assets); provided, further, however, that, the Permitted Capital
Expenditure Amount for any fiscal year shall be increased by an amount equal to
100% of the excess, if any, of the Permitted Capital Expenditure Amount for the
immediately preceding two fiscal years over the actual amount of Consolidated
Capital Expenditures for such previous fiscal years (the “Rollover Amount”) and
(ii) an amount not to exceed $25,000,000 of the Permitted Capital Expenditure
Amount for the next succeeding fiscal year (each such amount, a “Carry-Back
Amount”) may be carried back to the immediately prior fiscal year and utilized
to make such Consolidated Capital Expenditures in such prior fiscal year (it
being understood and agreed that (a) no Carry-Back Amount may be carried back
beyond the fiscal year immediately prior to the fiscal year of such Permitted
Capital Expenditure Amount and (b) the portion of the Carry-Back Amount actually
utilized in any fiscal year shall be deducted from the Permitted Capital
Expenditure Amount in the fiscal year from which it was carried back).

 

Fiscal Year

   Consolidated Capital
Expenditures 2011    $100,000,000 2012    $85,000,000 2013    $75,000,000 2014
   $75,000,000 2015    $75,000,000

 

8.12 Prepayment of Other Indebtedness, Etc.

If any Default has occurred and is continuing or shall exist immediately after
giving effect thereto, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment

 

100



--------------------------------------------------------------------------------

or redemption or acquisition for value (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of any Indebtedness of Holdings
or any Subsidiary (other than Indebtedness arising under the Loan Documents and
Securitization Indebtedness).

8.13 Organization Documents; Transaction Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b) Change its fiscal year.

(c) With respect to any Loan Party, without providing five (5) Business Days’
prior written notice to the Administrative Agent, change its name, state of
formation or form of organization.

(d) amend, modify or change any Senior Unsecured Notes Document or any Tender
Offer Document in a manner materially adverse to the Lenders.

8.14 Impairment of Security Interests.

None of Holdings or its Subsidiaries will (i) take or omit to take any action
which action or omission could reasonably be expected to materially impair the
creation, perfection and priority of the security interests in favor of the
Collateral Agent with respect to the Collateral or (ii) grant to any Person
(other than the Collateral Agent pursuant to the Collateral Documents) any
interest whatsoever in the Collateral, in each case, except for Permitted Liens
and dispositions of Collateral permitted under the Loan Documents.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within five (5) Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation or any fee due hereunder or
(iii) within five (5) Business Days after written notice thereof to the
defaulting party by the Administrative Agent of the same becoming due, any other
amount payable hereunder or under any other Loan Document;

(b) Specific Covenants. Holdings or the Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 7.05 or 7.11 or Article
VIII;

 

101



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice to the defaulting party by
the Administrative Agent;

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Holdings, the
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made;

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts and
Securitization Indebtedness) having an aggregate principal amount (including
undrawn committed or available amounts and amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than $25,000,000 or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded (other than an event which permits the Loans hereunder to be prepaid
prior to or as an alternative to the purchase, payment, defeasance or redemption
of such Indebtedness and, in any such case, the Loans hereunder are prepaid
prior thereto); (ii) there occurs under any Swap Contract an early termination
resulting from any default by the Borrower or any Subsidiary under such Swap
Contract and the Swap Termination Value owed by such Borrower or such Subsidiary
as a result thereof is greater than $25,000,000 or (iii) there occurs under any
Securitization Transaction a termination event, event of default, amortization
event or other event, in each case solely resulting from the failure by a
Securitization Subsidiary to pay interest or principal in respect of
Securitization Indebtedness owed to any Person (other than the Borrower or any
Affiliate thereof) when due, the effect of such failure is to cause or permit
the holder or holders of such Securitization Indebtedness to cause with the
giving of notice if required, Securitization Indebtedness of more than
$25,000,000 to become due or to become required to be prepaid (in whole or in
part) prior to its stated maturity;

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding;

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part

 

102



--------------------------------------------------------------------------------

of the property of any such Person and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy;

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, (B) there is a period of ten (10) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect or (C) such judgment or order is not
satisfied, discharged or bonded pending appeal within sixty (60) days of the
entry of such judgment or order;

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of either of the Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$25,000,000 or (ii) either of the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $25,000,000;

(j) Invalidity of Loan Documents. Any Loan Document (including the security
interests created in favor of the Administrative Agent, Collateral Agent and/or
the Lenders pursuant thereto) at any time after its execution and delivery and
for any reason, other than as expressly permitted hereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party contests in any manner the validity or enforceability of any Loan Document
(including the security interests created in favor of the Administrative Agent,
Collateral Agent and/or the Lenders pursuant thereto); or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

103



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent and the
Collateral Agent, in each case in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Third held by
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party and
any Lender, or any Affiliate of a Lender and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders (and, in the case of such Swap Contracts,
Affiliates of Lenders) in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters

 

104



--------------------------------------------------------------------------------

of Credit as they occur. If any amount remains on deposit as Cash Collateral
after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

(b) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Collateral Agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The Collateral Agent shall act on behalf of the Lenders with
respect to any Collateral and the Collateral Documents, and the Collateral Agent
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Collateral Agent in connection with any Collateral or the Collateral
Documents, and shall have the same rights under this Article X as fully as if
the term “Administrative Agent” as used in this Article X referred to the
Collateral Agent and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

(c) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.03 Exculpatory Provisions.

 

105



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may

 

106



--------------------------------------------------------------------------------

presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (except
if an Event of Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided; however, that if the Administrative Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

107



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers, Book
Managers, Co-Syndication Agents, or Documentation Agent shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder. All of the rights, benefits and privileges (including the
exculpatory and indemnification provisions) of Sections 10.02, 10.03 and 10.07
shall apply to each Arranger, the Collateral Agent, the Administrative Agent,
the Book Managers, the Co-Syndication Agents and the Documentation Agent.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the

 

108



--------------------------------------------------------------------------------

Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

10.10 Collateral and Guaranty Matters.

It is acknowledged that Subsidiaries will be automatically released from their
guaranty obligations hereunder and from the security interests pledged by them
under the Collateral Documents upon consummation of transactions permitted
hereunder (including a merger, consolidation or liquidation or a permitted
disposition) and Liens to secure Obligations hereunder will be automatically
released upon sales, dispositions or other transfers by Loan Parties permitted
hereunder. In the event that any action is required to evidence any such
release, the Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to take any such action, including,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of all Commitments and
payment in full of all Obligations arising under the Loan Documents (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any Disposition not prohibited hereunder or under any other
Loan Document or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or a Guarantor as a result of a transaction
permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty, pursuant to
this Section 10.10. In each case as specified in this Section 10.10, the
Collateral Agent will, at the Borrower’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from

 

109



--------------------------------------------------------------------------------

its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 10.10.

The Lenders irrevocably authorize the Administrative Agent and the Collateral
Agent, in each case at its option and in its discretion, to secure obligations
under Swap Contracts and Treasury Management Agreements between a Subsidiary
that is not a Loan Party and a Lender or its Affiliate with the Collateral, to
the same extent as if such obligations were Obligations.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc.

(a) Except as expressly provided herein below, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or by the Administrative Agent
on behalf of the Required Lenders upon receipt of a consent and direction letter
from the Required Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

(i) no such amendment, waiver or consent shall be effective without the written
consent of each Lender directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Required Lenders) where the
effect would be to:

(A) extend the scheduled final maturity of any Loan of such Lender;

(B) waive, reduce or postpone any scheduled repayment (but not prepayment) in
respect of such Lender’s Loans;

(C) reduce the rate of interest on any Loan or any fee payable hereunder or
prepayment of any premium payable hereunder to such Lender; provided, however,
that for purposes hereof, neither the amendment or waiver of application of the
Default Rate nor the amendment, modification or waiver of the financial
covenants or the financial covenant definitions hereunder shall be considered to
constitute a reduction in the rate of interest or fees, even if the effect
thereof would be to reduce the rate of interest or fees otherwise payable
hereunder;

(D) extend the time for payment of any interest or fees owing to such Lender;

(E) reduce or forgive the principal amount of any Loan of such Lender or any
reimbursement obligation in respect of any Letter of Credit (except by virtue of
any waiver of a prepayment owing to such Lender);

(F) increase the Commitment of such Lender hereunder; provided, however, that in
no event shall an amendment, modification, termination, waiver or consent with
respect to any mandatory prepayment, condition precedent, covenant, Default or
Event of Default be considered an increase in Commitments and that an increase
in the available

 

110



--------------------------------------------------------------------------------

portion of any Commitment of any Lender or any rescission of the acceleration of
the Loans shall not constitute an increase in Commitments;

(G) amend, modify, terminate or waive any provision of, Section 9.03 or
clause (a) of this Section 11.01 as to such Lender (except for, in each case,
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide protective
provisions hereunder of substantially the type afforded those tranches and
extensions of credit on the Closing Date and except for, solely in respect of
clause (a) of this Section 11.01, technical amendments which do not adversely
affect the rights of any Lender);

(H) change any provision of this Agreement regarding pro rata sharing or pro
rata funding with respect to (i) the making of advances (including
participations), (ii) the manner of application of payments or prepayments of
principal, interest or fees, (iii) the manner of application of reimbursement
obligations from drawings under Letters of Credit or (iv) the manner of
reduction of Commitments and committed amounts, except that nothing contained
herein shall limit (A) an “amend and extend” of some, but not all, of the
Commitments under a credit facility hereunder and the establishment of differing
interest rates or maturities in respect thereof, (B) a termination of
Commitments held by a Defaulting Lender or (C) any changes resulting solely from
increases or other changes in the aggregate amount of the Commitments permitted
hereunder or otherwise approved pursuant to this Section 11.01 and to reflect
the addition of any Loans or extension of credit permitted hereunder;

(I) amend the definition of “Required Lenders” or “Pro Rata Share” (except for
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date); or

(J) release all or substantially all of the Collateral, or release all or
substantially all of the Guarantors from their guaranty obligations, except as
expressly provided herein or in the other Loan Documents, or otherwise
appropriate in connection with transactions permitted hereunder; provided,
however, that it is understood and agreed that additional tranches or additional
extensions of credit established pursuant to the terms of this Agreement may be
equally and ratably secured (or secured on a junior basis) by the Collateral
securing the loans and obligations hereunder; and

(ii) unless also signed by the Required Revolving Lenders, no such amendment,
waiver or consent shall:

(A) waive any Default or Event of Default for purposes of Section 5.02 in
respect of a Credit Extension under the Revolving Commitments;

(B) amend or waive any mandatory prepayment on the Revolving Obligations under
Section 2.05(b)(i); or

(C) amend or waive the provisions of this Section 11.01(a)(ii) or the definition
of “Required Revolving Lenders” (except for, in each case, technical amendments
with respect to the establishment of additional tranches or additional
extensions of credit pursuant to this Agreement to provide for substantially the
same kind

 

111



--------------------------------------------------------------------------------

of treatment afforded those tranches and extensions of credit on the Closing
Date, and except for, solely in respect of this Section 11.01(a)(ii), technical
amendments which do not adversely affect the rights of the Revolving Lenders);
or

(iii) unless also signed by the Required Term Loan A Lenders, no such amendment,
waiver or consent shall:

(A) amend or waive any mandatory repayment on the Term Loan A under
Section 2.07(c), or

(B) amend or waive the provisions of this Section 11.01(a)(iii) or the
definition of “Required Term Loan A Lenders” (except for, in each case,
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this
Section 11.01(a)(iii), technical amendments which do not adversely affect the
rights of the Term Loan A Lenders);

(iv) unless also consented to in writing by an L/C Issuer, no such amendment,
waiver or consent shall affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;

(v) unless also consented to in writing by the Swing Line Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swing Line
Lender under this Agreement;

(vi) unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

(vii) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Agreement or any other Loan Document; and

(viii) unless consented to in writing by each Revolving Lender, the L/C Issuer
shall not issue Letters of Credit in a currency other than Dollars or
Alternative Currencies.

and provided further, however, that, notwithstanding anything to the contrary
contained herein, (i) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that

(A) the Revolving Commitment of a Defaulting Lender may not be increased or
extended and the principal amount of the Loans or L/C Borrowings of the
Defaulting Lender may not be reduced or forgiven, and

(B) the rate of interest for the Defaulting Lender may not be reduced (except as
expressly provided in clause (a)(i)(C) above) in a way that would affect a
Defaulting Lender more adversely than the other Lenders of the same class of
Loans,

without, in any such case, the consent of the Defaulting Lender,

 

112



--------------------------------------------------------------------------------

(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Loan Party to use cash collateral in the context
of a bankruptcy or insolvency proceeding and (v) each of the Fee Letter and the
Engagement Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the respective parties thereto.

(b) For the avoidance of doubt and notwithstanding provisions to the contrary in
this Section 11.01 or elsewhere in this Agreement, this Agreement may be amended
(or amended and restated) with the written consent of the Loan Parties and the
Administrative Agent for the purpose of including one or more Incremental Loan
Facilities contemplated in Section 2.01(c)-(f), by (i) increasing the aggregate
amount of Commitments under any of the respective facilities and (ii) adding one
or more additional borrowing tranches hereunder and to provide for the ratable
sharing of the benefits of this Agreement and the other Loan Documents with the
other commitments and Obligations contemplated herein and therein.

11.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, however, that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
(on behalf of itself and the other Loan Parties) may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, however, that
approval of such procedures may be limited to particular notices or
communications.

 

113



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, however, that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, any L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United Sates Federal and
state securities Laws, to make reference to Borrower Materials that are not
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or
their securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Holdings or the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient,

 

114



--------------------------------------------------------------------------------

varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent such losses, costs, expenses or liabilities resulted from the
gross negligence or willful misconduct of the applicable Person. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) on the date of the
disbursements of Term Loan A pursuant to Article II all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including
Attorney Costs for the Administrative Agent and the Arrangers) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof, (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers any Lender or the L/C Issuer (including Attorney Costs for
the Administrative Agent, the Arrangers, any Lender or the L/C Issuer in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04 or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including Attorney Costs for any Indemnitee and settlement costs),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, the syndication or administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
provided that fees and expenses in connection with the preparation of the Loan
Documents and the other transactions contemplated thereby shall solely be
subject to reimbursement pursuant to clause (a) above, (ii) any

 

115



--------------------------------------------------------------------------------

Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Facilities, the Businesses,
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided, however, that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document if the Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Arrangers or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Arrangers or such Related Party, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, however, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Arrangers in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Arrangers in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Loan Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
fifteen (15) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

116



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of Holdings, the
Borrower and any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided, however, that any such
assignment shall be subject to the following conditions:

 

  (i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Term Loan Commitment and the Revolving Loans or
Term Loans, respectively, at the time owing to it under such facility or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

117



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of Revolving Commitments (and related Revolving Loans thereunder), or
$1,000,000, in the case of any assignment in respect of Term Loan Commitments or
Term Loans unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of the Swing Line Lender’s rights and obligations in respect of Swing Line Loans
or (B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and related Revolving Loans
thereunder) and its Term Loan Commitments and/or Term Loans on a non-pro rata
basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required with respect to assignments of Revolving Commitments
and Revolving Loans unless (1) an Event of Default under Sections 9.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, however, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment, Term Loan or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

118



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments (and related Revolving Loans thereunder).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates (including Holdings) or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s

 

119



--------------------------------------------------------------------------------

Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Person, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, however, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Sections 11.01(a)(i) through (viii) that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.

In the event that any Lender sells a participation pursuant to this
Section 11.06(d), such Lender shall maintain with respect to such participation,
a register comparable to the Register (the “Participant Register”). Interests in
the rights and/or obligations of a Lender under this Agreement may be
participated in whole or in part only by registration of such participation on
such Participant Register. No Lender shall have any obligation to disclose any
portion of a Participant Register to any Person except to the relevant parties,
acting reasonably and in good faith, determine that such disclosure is necessary
to establish that the Loans, Commitments or other interests hereunder are in
registered form for United States federal income tax purposes. Unless otherwise
required by the Internal Revenue Service (“IRS”), any disclosure required by the
foregoing sentence shall be made by the relevant Lender directly and solely to
the IRS.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of

 

120



--------------------------------------------------------------------------------

such Lender, including any pledge or assignment to secure obligations to a FRB
or any central bank; provided, however, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment (and related Revolving Loans
thereunder) pursuant to subsection (b) above, Bank of America may, (i) upon
thirty (30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, representatives and
to any direct or indirect contractual counterparty (or such contractual
counterparty’s professional advisor) under any swap agreement relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or in connection with any pledge or assignment permitted under
Section 11.06(f); (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process; (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) subject to an agreement containing provisions at least as
restrictive as those of this Section, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Loan Parties; (g) with the
consent of the Borrower; (h) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Borrower; or (i) to the National Association of
Insurance Commissioners or any other similar organization or any nationally

 

121



--------------------------------------------------------------------------------

recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section, “Information” means all information received from
Holdings, the Borrower or any Subsidiary relating to Holdings, the Borrower or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by Holdings, the Borrower or any
Subsidiary; provided, however, that, in the case of information received from
the Borrower or any Subsidiary after the date hereof, such information is
clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information or otherwise in accordance with its customary
practices.

11.08 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

122



--------------------------------------------------------------------------------

11.10 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

11.11 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided, however, that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent, the Collateral Agent or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

11.12 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.

11.13 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.14 Replacement of Lenders.

If (i) (A) any Lender is an Affected Lender, (B) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect and (C) such Lender shall fail to
withdraw such notice within five (5) Business Days after the Borrower’s request
for such withdrawal, (ii) a Lender (a “Non-Consenting Lender”) does not consent
to a proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in
Section 11.01 and, or (iii) any Lender is a Defaulting

 

123



--------------------------------------------------------------------------------

Lender, then the Borrower may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, however, that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided, however, that the failure by such Non-Consenting Lender
to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.14 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.15 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

(b) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK, BOROUGH OF MANHATTAN. BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND

 

124



--------------------------------------------------------------------------------

VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT
OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO). TO THE
EXTENT PERMITTED BY APPLICABLE LAW EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

11.16 Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11.17 USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

11.18 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledge and agree, and acknowledge their respective Affiliates’

 

125



--------------------------------------------------------------------------------

understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions among the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (C) the
Borrower and each other Loan Party are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and none of the Administrative Agent, the Arrangers
and the Lenders has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

11.19 Marshaling; Payments Set Aside.

Neither the Collateral Agent nor any Lender shall be under any obligation to
marshal any property in favor of any Loan Party or any other party or against or
in payment of any Obligation. To the extent that the Collateral Agent or any
Lender receives a payment from any Loan Party, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

11.20 Judgment Currency.

(a) The obligations of the Borrower hereunder and under the other Loan Documents
to make payments in Dollars or in an Alternative Currency, as the case may be
(the “Obligation Currency”), shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Borrower or any other Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall

 

126



--------------------------------------------------------------------------------

be made, at the Dollar Equivalent of such amount, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.

[SIGNATURE PAGES FOLLOW]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

    

KRATON POLYMERS LLC,

a Delaware limited liability company

        By:  

/s/ Stephen Tremblay

        Name:   Stephen Tremblay         Title:  
Vice President and Chief Financial Officer   

GUARANTORS:

    

KRATON PERFORMANCE POLYMERS, INC.,

a Delaware corporation

        By:  

/s/ Stephen Tremblay

        Name:   Stephen Tremblay         Title:   Vice President and Chief
Financial Officer        

KRATON POLYMERS CAPITAL CORPORATION,

a Delaware corporation

        By:  

/s/ Stephen Tremblay

        Name:   Stephen Tremblay         Title:   Vice President and Chief
Financial Officer        

ELASTOMER HOLDINGS LLC,

a Delaware Limited Liability Company

        By:  

/s/ Stephen Tremblay

        Name:   Stephen Tremblay         Title:   Vice President and Chief
Financial Officer        

KRATON POLYMERS U.S. LLC,

a Delaware Limited Liability Company

        By:  

/s/ Stephen Tremblay

        Name:   Stephen Tremblay         Title:   Vice President and Chief
Financial Officer   



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

    

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

        By:  

/s/ Antonikia (Toni) Thomas

        Name:   Antonikia (Toni) Thomas         Title:   Assistant Vice
President   

COLLATERLA

AGENT:

    

BANK OF AMERICA, N.A.,

as Collateral Agent

        By:  

/s/ Antonikia (Toni) Thomas

        Name:   Antonikia (Toni) Thomas         Title:   Assistant Vice
President   

REVOLVING

LENDERS:

    

BANK OF AMERICA, N.A.,

as a Revolving Lender, L/C Issuer and Swing Line Lender

        By:  

/s/ Antonikia (Toni) Thomas

        Name:   Michelle C. Tabor         Title:   Vice President   

LENDER:

     CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH         By:  

/s/ Shaheen Malik

        Name:   Shaheen Malik         Title:   Vice President         By:  

/s/ Rahul Parmar

        Name:   Rahul Parmar         Title:   Associate   

LENDER:

     GOLDMAN SACHS BANK USA         By:  

/s/ Alexis Maged

        Name:   Alexis Maged         Title:   Authorized Signatory   



--------------------------------------------------------------------------------

LENDER:      MORGAN STANLEY SENIOR FUNDING, INC.        By:  

/s/ Kevin Emerson

       Name:   Kevin Emerson        Title:   Authorized Signatory   LENDER:     
MORGAN STANLEY BANK        By:  

/s/ Michael Monk

       Name:   Michael Monk        Title:   Authorized Signatory   LENDER:     
AMEGY BANK NATIONAL ASSOCIATION        By:  

/s/ Laif Afseth

       Name:   Laif Afseth        Title:   Senior Vice President   LENDER:     
MIHI LLC        By:  

/s/ Michael McLaughlin

       Name:   Michael McLaughlin        Title:   Authorized Signatory       
By:  

/s/ Doug Parris

       Name:   Doug Parris        Title:   Authorized Signatory   LENDER:     
BOKF, NA dba Bank of Texas        By:  

/s/ Marian Livingston

       Name:   Marian Livingston        Title:   Senior Vice President   LENDER:
     WELLS FARGO BANK, N.A.        By:  

/s/ Janet P. Ritter

       Name:   Janet P. Ritter        Title:   Vice President  



--------------------------------------------------------------------------------

LENDER:      SUMITOMO MITSUI BANKING CORPORATION        By:  

/s/ William M. Ginn

       Name:   William M. Ginn        Title:   Executive Officer   LENDER:     
Siemens Financial Services, Inc.        By:  

/s/ Douglas Maher

       Name:   Douglas Maher        Title:   Managing Director        By:  

/s/ Stephanie Marinello

       Name:   Stephanie Marinello        Title:   Senior Vice President  
LENDER:      DBS BANK LTD., LOS ANGELES AGENCY        By:  

/s/ James McWalters

       Name:   James McWalters        Title:   General Manager   LENDER:     
RAYMOND JAMES BANK, FSB        By:  

/s/ Alexander L. Rody

       Name:   Alexander L. Rodya        Title:   Senior Vice President  
LENDER:      THE BANK OF NOVA SCOTIA        By:  

/s/ John Frazell

       Name:   John Frazell        Title:   Director   LENDER:      SCOTIABANC
INC.        By:  

/s/ J.F. Todd

       Name:   J.F. Todd        Title:   Managing Director  



--------------------------------------------------------------------------------

LENDER:      REGIONS BANK        By:  

/s/ Bill Bobbora

       Name:   Bill Bobbora        Title:   Vice President   LENDER:     
COMPASS BANK        By:  

/s/ David C. Moriniere

       Name:   David C. Moriniere        Title:   Senior Vice President  
LENDER:      BRANCH BANKING AND TRUST COMPANY        By:  

/s/ Mark B. Grover

       Name:   Mark B. Grover        Title:   Senior Vice President   LENDER:
     CAPITAL ONE LEVERAGE FINANCE CORP.        By:  

/s/ Paul Dellova

       Name:   Paul Dellova        Title:   Senior Vice President   LENDER:     
COMERICA BANK        By:  

/s/ Joey Powell

       Name:   Joey Powell        Title:   Vice President   LENDER:      J.P.
MORGAN CHASE BANK, N.A.        By:  

/s/ John C. Sarvadi

       Name:   John C. Sarvadi        Title:   Managing Director  



--------------------------------------------------------------------------------

LENDER:      CIT BANK        By:  

/s/ Daniel A. Burnett

       Name:   Daniel A. Burnett        Title:   Vice President   LENDER:     
STATE BANK OF INDIA        By:  

/s/ C. Sreenivasulu Setty

       Name:   C. Sreenivasulu Setty        Title:   Vice President & Head
(Syndications)   LENDER:      EAST WEST BANK        By:  

/s/ Nancy A. Moore

       Name:   Nancy A. Moore        Title:   Senior Vice President   LENDER:
     MERCANTILE COMMERCEBANK, N.A.        By:  

/s/ Francisco Rivero

       Name:   Francisco Rivero        Title:   Senior Vice President        By:
 

/s/ Ajay Nagrani

       Name:   Ajay Nagrani        Title:   Vice President   LENDER:     
CITIZENS BANK & TRUST COMPANY        By:  

/s/ Aileen O. Cartwright

       Name:   Aileen O. Cartwright        Title:  
Senior Credit Manager, Assistant Vice President  